 

Exhibit 10.1

 

EXECUTION COPY

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

by and between

 

PALM COAST DATA HOLDCO, INC.

 

and

 

STUDIO MEMBERSHIP SERVICES, LLC

 

dated as of April 26, 2019

 





 

 

TABLE OF CONTENTS

 

 



    Page         Article I DEFINITIONS 3   Section 1.01 Definitions 3   Section
1.02 Additional Definitions 8         Article II PURCHASE AND SALE 9   Section
2.01 Purchase and Sale 9   Section 2.02 Purchase Price 9   Section 2.03
Transactions to be Effected at the Closing 10   Section 2.04 Closing 11        
Article III REPRESENTATIONS AND WARRANTIES OF SELLER 11   Section 3.01
Organization and Authority of Seller 11   Section 3.02 Organization, Authority
and Qualification of the Target Group 11   Section 3.03 Capitalization 11  
Section 3.04 No Subsidiaries 12   Section 3.05 No Conflicts 12   Section 3.06
Financial Statements 13   Section 3.07 Absence of Certain Changes, Events and
Conditions 13   Section 3.08 Material Contracts 13   Section 3.09 Title to
Assets; Real Property 14   Section 3.10 Intellectual Property 14   Section 3.11
Legal Proceedings; Governmental Orders 14   Section 3.12 Compliance with Laws;
Permits 15   Section 3.13 Environmental Matters 15   Section 3.14 Employee
Benefit Matters 15   Section 3.15 Employment Matters 17   Section 3.16 Taxes 17
  Section 3.17 Indebtedness 18   Section 3.18 Cash on Hand 18   Section 3.19
Brokers 18   Section 3.20 No Other Representations and Warranties 19        
Article IV REPRESENTATIONS AND WARRANTIES OF BUYER 19   Section 4.01
Organization and Authority of Buyer 19   Section 4.02 No Conflicts; Consents 19
  Section 4.03 Brokers 20   Section 4.04 Legal Proceedings 20   Section 4.05
Investment Purpose 20   Section 4.06 Resources Needed for Target 20   Section
4.07 Independent Investigation 20   Section 4.08 Purchase or Sale of AMREP
Securities 22   Section 4.09 Acknowledgements. 22



 

 1 

 

 



Article V COVENANTS 22   Section 5.01 Resignations 22   Section 5.02
Non-Competition 22   Section 5.03 Employees; Benefit Plans 23   Section 5.04
Plant Closings and Mass Layoffs 24   Section 5.05 Director and Officer
Indemnification and Insurance 24   Section 5.06 Confidentiality 26   Section
5.07 Public Announcements 26   Section 5.08 Smithsonian Agreement Covenants 26  
Section 5.09 Further Assurances 26         Article VI TAX MATTERS 27   Section
6.01 Tax Covenants 27   Section 6.02 Straddle Period 28   Section 6.03 Contests
28   Section 6.04 Cooperation and Exchange of Information 28   Section 6.05
Contribution of Indebtedness 29   Section 6.06 Tax Refunds 29   Section 6.07
Post-Closing Actions 29   Section 6.08 Tax Treatment 29         Article VII
INDEMNIFICATION 29   Section 7.01 Survival 29   Section 7.02 Indemnification by
Seller 30   Section 7.03 Indemnification by Buyer 30   Section 7.04 Certain
Limitations 31   Section 7.05 Indemnification Procedures 32   Section 7.06 Tax
Treatment of Indemnification Payments 34   Section 7.07 Buyer Setoff Right 34  
Section 7.08 Exclusive Remedies 34         Article VIII MISCELLANEOUS 34  
Section 8.01 Expenses 34   Section 8.02 Notices 35   Section 8.03 Interpretation
36   Section 8.04 Headings 36   Section 8.05 Severability 36   Section 8.06
Entire Agreement 36   Section 8.07 Successors and Assigns 36   Section 8.08 No
Third Party Beneficiaries 36   Section 8.09 Amendment and Modification; Waiver
36   Section 8.10 Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial 37   Section 8.11 Specific Performance 38   Section 8.12 Counterparts 38



 

 2 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), dated as of
April 26, 2019, is entered into by and between Palm Coast Data Holdco, Inc., a
Delaware corporation (“Seller”), and Studio Membership Services, LLC, a Delaware
limited liability company (“Buyer”). Buyer and Seller may each be referred to
herein as a “Party,” and, together, as the “Parties.”

 

RECITALS:

 

WHEREAS, Seller is the sole member of Palm Coast Data LLC, a Delaware limited
liability company (“Palm Coast”), and holds the entire membership interest in
Palm Coast (the “PCDLLC Membership Interest”);

 

WHEREAS, Seller is the sole member of Media Data Resources, LLC, a Delaware
limited liability company (“Media Data”), and holds the entire membership
interest in Media Data (the “MDR Membership Interest,” and together with the
PCDLLC Membership Interest, the “Membership Interests”); and

 

WHEREAS, the Target Group (as defined below) is in the business of providing
comprehensive fulfillment and contact center services for magazines,
newsletters, membership and non-profit organizations, government agencies and
other direct marketers (the “Business”); and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Membership Interests, in each case, subject to the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

 

Article I

 

DEFINITIONS

 

Section 1.01        Definitions. The following terms have the meanings specified
in this Section 1.01:

 

“$” or “Dollars” means the lawful currency of the United States.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. For the avoidance of doubt, no shareholder of Parent or
any Affiliate of such shareholder shall be deemed an Affiliate of Seller or any
of Seller’s Affiliates.

 

 3 

 

 

“Affiliated Group” means each of the Target, and other entities filing a
consolidated combined, or unitary Tax Return of which Parent is the common
parent.

 

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement, dated as of the Closing Date, by and between Buyer and Seller.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.

 

“Cash on Hand” means the aggregate cash balance of the Target Group, including
all cash, commercial paper, certificates of deposit and other bank deposits,
treasury bills, and all other cash equivalents in all accounts of any Target,
and third party checks deposited or held in any accounts of any Target that have
not yet cleared.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” means the Nondisclosure Agreement, dated as of
January 25, 2019, between Parent and Irish Studio LLC, a Delaware limited
liability company and the parent of Buyer.

 

“Disclosure Schedules” means the Disclosure Schedules attached hereto and
delivered by Seller concurrently with the execution and delivery of this
Agreement.

 

“Employees” means those Persons employed by any Target immediately prior to the
Closing.

 

“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, encroachment or other similar encumbrance.

 

“Environmental Claim” means any action, suit, claim, investigation or other
legal proceeding by any Person alleging liability of whatever kind or nature
arising out of, based on or resulting from: (a) the presence, Release of, or
exposure to, any Hazardous Materials; or (b) any actual or alleged
non-compliance with any Environmental Law or term or condition of any
Environmental Permit.

 

“Environmental Law” means the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976,
as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§
6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 

 4 

 

 

“Environmental Notice” means any notice respecting any Environmental Claim
relating to actual or alleged non-compliance with any Environmental Law or any
term or condition of any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“FulCircle” means FulCircle Media, LLC, a Delaware limited liability company and
a wholly owned subsidiary of Palm Coast.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state or local government or
political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any arbitrator or federal, state or
local court or tribunal of competent jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“Indebtedness” means, without duplication and with respect to the Target Group,
all (a) indebtedness for borrowed money; (b) long or short-term obligations
evidenced by notes, bonds, debentures or other similar instruments; (c)
obligations under any interest rate, currency swap or other hedging agreement or
arrangement; (d) reimbursement obligations under any letter of credit; (e)
guarantees made by any Target on behalf of any third party in respect of
obligations of the kind referred to in the foregoing clauses (a) through (d);
and (f) any unpaid interest, prepayment penalties, premiums, costs and fees that
would arise or become due as a result of the prepayment of any of the
obligations referred to in the foregoing clauses (a) through (e).

 

“Independent Accountant” means an impartial, nationally recognized firm of
independent certified public accountants mutually agreed upon by Buyer and
Seller.

 

 5 

 

 

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (i) trademarks and service marks, including all
applications and registrations and the goodwill connected with the use of and
symbolized by the foregoing; (ii) registered copyrights, including all
applications and registrations related to the foregoing; (iii) trade secrets and
confidential know-how; (iv) patents and patent applications; (v) internet domain
names and social media account or user names (including “handles”), whether or
not trademarks, all associated web addresses, URLs, websites and web pages,
social media accounts and pages, and all content and data thereon or relating
thereto, whether or not copyrights; (vi) trade secrets, know-how, inventions
(whether or not patentable), discoveries, improvements, technology, business and
technical information, databases, data compilations and collections, tools,
methods, processes, techniques, and other confidential and proprietary
information and all rights therein; and (vii) computer programs, software,
operating systems, applications, firmware, and other code, including all source
code, object code, application programming interfaces, data files, databases,
protocols, specifications, and other documentation thereof; and (viii) all other
intellectual property and proprietary rights.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Lease Agreements” means, together, (i) the Industrial Lease (WH/OFC) (Triple
Net), of even date herewith, by and between Palm Coast, as tenant, and Commerce
Blvd Holdings LLC, a Florida limited liability company, as landlord; and (ii)
the Industrial Lease (WH/OFC) (Triple Net), of even date herewith, by and
between Palm Coast, as tenant, and Two Commerce LLC, a Florida limited liability
company, as landlord.

 

“Losses” means actual out-of-pocket losses, damages, liabilities, costs or
expenses, including reasonable actual out-of-pocket attorneys’ fees and the
actual out-of-pocket cost of enforcing any right to indemnification hereunder.
For the avoidance of doubt, the term “Losses” shall not include any losses,
damages, liabilities, costs or expenses incurred by any Indemnified Party or its
Representatives as a result of any internal investigation or resolution with
respect to any Tax Claim, Direct Claim or Third Party Claim.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is materially adverse to (a) the business, results of operations, financial
condition or assets of the Target Group taken as a whole, or (b) the ability of
Seller to consummate the transactions contemplated hereby; provided, however,
that “Material Adverse Effect” shall not include any event, occurrence, fact,
condition or change, directly or indirectly, arising out of or attributable to:
(i) general economic or political conditions; (ii) conditions generally
affecting the industries in which the Target Group operates; (iii) any changes
in financial, banking or securities markets in general, including any disruption
thereof and any decline in the price of any security or any market index or any
change in prevailing interest rates; (iv) acts of war (whether or not declared),
armed hostilities or terrorism, or the escalation or worsening thereof; (v) any
action required or permitted by this Agreement or any Transaction Document or
any action taken (or omitted to be taken) with the consent of or at the request
of Buyer; (vi) any matter of which Buyer is aware on the date hereof; (vii) any
changes in applicable Laws or accounting rules (including GAAP) or the
enforcement, implementation or interpretation thereof; (viii) the announcement,
pendency or completion of the transactions contemplated by this Agreement,
including losses or threatened losses of employees, customers, suppliers,
distributors or others having relationships with the Target Group; (ix) any
natural or man-made disaster or acts of God; or (x) any failure by the Target
Group to meet any internal or published projections, forecasts or revenue or
earnings predictions (provided that the underlying causes of such failures
(subject to the other provisions of this definition) shall not be excluded).

 

 6 

 

 

“Parent” means AMREP Corporation, an Oklahoma corporation and the sole owner of
Seller.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances, and consents required to be obtained
from Governmental Authorities.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Pre-Closing Taxes” means Taxes of the Target Group for any Pre-Closing Tax
Period.

 

“Real Property” means any real property together with all buildings, structures
and facilities located thereon.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including ambient air (indoor or outdoor), surface water,
groundwater, land surface or subsurface strata or within any building,
structure, facility or fixture).

 

“Representative” means, with respect to any Person, any and all directors,
managers, officers, employees, consultants, financial advisors, counsel,
accountants and other agents of such Person.

 

“Seller’s Knowledge” or any other similar knowledge qualification means the
actual knowledge (without any inquiry or investigation) of those persons listed
on Section 1.01 of the Disclosure Schedules as of the Closing Date.

 

“Smithsonian” means Smithsonian Institution, a trust instrumentality of the
United Sates created by an Act of Congress in 1846.

 

“Smithsonian Agreement” means that certain Support Agreement, dated May 14,
2018, by and between Parent and Smithsonian, through Smithsonian Enterprises.

 

“Target” means Palm Coast, FulCircle or Media Data, individually.

 

 7 

 

 

“Target Group” means Palm Coast, FulCircle and Media Data, collectively.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, excise, environmental, stamp, occupation, premium, property (real
or personal), real property gains, customs, duties or other taxes, fees,
assessments or charges of any kind whatsoever imposed or collected by a
Governmental Authority, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

 

“Territory” means the United States of America.

 

“Third Party Claim” means the assertion or commencement of any action, suit,
claim or other legal proceeding made or brought by any Person who is not a party
to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing against an Indemnified Party with respect to
which the Indemnifying Party is obligated to provide indemnification under this
Agreement.

 

“Transaction Documents” means the Transition Services Agreement, the Lease
Agreements, the Assignment and Assumption Agreement and the other agreements,
instruments and documents required to be delivered at the Closing or otherwise
in connection with the transactions contemplated by this Agreement.

 

“Transition Services Agreement” means the Transition Services Agreement, of even
date herewith, by and among Seller and Palm Coast.

 

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

 

Section 1.02        Additional Definitions. The following terms shall have the
respective meanings ascribed to them in the corresponding sections below:

 

Term   Section       Agreement   Preamble Annual Financial Statements  
Section 3.06 Balance Sheet   Section 3.06 Balance Sheet Date   Section 3.06
Benefit Plan   Section 3.14(a) Business   Recitals Buyer   Preamble Closing  
Section 2.04 Closing Date   Section 2.04

 

 8 

 

 

Term   Section       Continuing Benefit Plans   Section 3.14(b) Debt
Contribution   Section 6.05 Deductible   Section 7.04(a) Direct Claim  
Section 7.05(c) Financial Statements   Section 3.06 Indemnified Party  
Section 7.04 Information   Section 4.07(e) Indemnifying Party   Section 7.04
Interim Balance Sheet   Section 3.06 Interim Balance Sheet Date   Section 3.06
Interim Financial Statements   Section 3.06 Material Contracts   Section 3.08(a)
MDR Membership Interest   Recitals Media Data   Recitals Membership Interests  
Recitals Palm Coast   Recitals PCDLLC Membership Interest   Recitals Party(ies)
  Preamble Prohibited Action   Section 7.04(h) Purchase Price   Section 2.02
Qualified Benefit Plan   Section 3.14(b) Restricted Period   Section 5.02 Seller
  Preamble Smithsonian Payment   Section 5.08 Straddle Period   Section 6.02
Target Group Intellectual Property   Section 3.10(a) Tax Attributes  
Section 6.08 Tax Claim   Section 6.03 Union   Section 3.15(a)

 

Article II

 

PURCHASE AND SALE

 

Section 2.01        Purchase and Sale. Subject to the terms and conditions set
forth herein, at the Closing, Seller shall sell to Buyer, and Buyer shall
purchase from Seller, the Membership Interests, free and clear of all
Encumbrances, for the consideration specified in Section 2.02.

 

Section 2.02        Purchase Price. The aggregate purchase price (the “Purchase
Price”) for the Membership Interests shall be One Million Dollars ($1,000,000).

 

 9 

 

 

Section 2.03        Transactions to be Effected at the Closing.

 

(a)           At the Closing, Buyer shall deliver to Seller:

 

(i)       the Purchase Price, by wire transfer of immediately available funds to
such account or accounts as Seller shall designate in writing to Buyer prior to
the Closing;

 

(ii)       a certificate of Manager of Buyer certifying that attached thereto
are true and complete copies of all resolutions adopted by the sole member of
Buyer authorizing the execution, delivery, and performance of this Agreement and
the Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, and that all such resolutions are
in full force and effect and are all the resolutions adopted in connection with
the transactions contemplated hereby and thereby;

 

(iii)       a certificate of the Manager of Buyer certifying the names and
signatures of the authorized representative of Buyer authorized to sign this
Agreement, the Transaction Documents to which it is a party and the other
documents to be delivered hereunder and thereunder; and

 

(iv)       all Transaction Documents to which Buyer or any of its Affiliates are
parties, each duly executed by Buyer and such Affiliates.

 

(b)          At the Closing, Seller shall deliver to Buyer:

 

(i)       the written resignations required by Section 5.01;

 

(ii)       a validly executed certificate from Seller in a form reasonably
acceptable to Buyer conforming to the applicable requirements of Treasury
Regulations Section 1.1445-2(b); and

 

(iii)       a certificate of an officer of Seller certifying that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors of Seller authorizing the execution, delivery, and performance of this
Agreement and the Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby;

 

(iv)       a certificate of the Secretary of Seller certifying the names and
signatures of the officers of Seller authorized to sign this Agreement, the
Transaction Documents to which it is a party and the other documents to be
delivered hereunder and thereunder;

 

(v)       a certificate of good standing for each Target, issued by the Delaware
Secretary of State and dated not more than ten (10) days prior to the Closing
Date; and

 

(vi)       all Transaction Documents to which Seller or any of its Affiliates
are parties, each duly executed by Seller and such Affiliates.

 

 10 

 

 

 

 

Section 2.04        Closing. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place on the date of this Agreement
(the “Closing Date”) and simultaneously with the execution of this Agreement at
the offices of Duane Morris LLP, 222 Delaware Avenue, Suite 1600, Wilmington,
Delaware 19801-1659, or such other location as the Parties shall mutually agree.
The consummation of the transactions contemplated by this Agreement shall be
deemed to occur at 12:01 a.m. on the Closing Date.

 

Article III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the Disclosure Schedules, Seller represents and warrants
to Buyer that the statements contained in this Article III are true and correct
as of the date hereof.

 

Section 3.01        Organization and Authority of Seller. Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware. Seller has all necessary corporate power and authority
to enter into this Agreement and the Transaction Documents to which it is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Seller of this Agreement and the Transaction Documents to which it is a party,
the performance by Seller of its obligations hereunder and thereunder and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of Seller.
This Agreement and the Transaction Documents to which Seller is a party have
been duly executed and delivered by Seller, and (assuming due authorization,
execution and delivery by Buyer and the other parties to the Transaction
Documents) this Agreement and the Transaction Documents to which Seller is a
party constitute legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

 

Section 3.02        Organization, Authority and Qualification of the Target
Group. Each Target is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
all necessary limited liability company power and authority to own, operate or
lease the properties and assets now owned, operated or leased by it and to carry
on its business as it is currently conducted. Each Target is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the properties owned or leased by it or the operation of its business as
currently conducted makes such licensing or qualification necessary, except
where the failure to be so licensed, qualified or in good standing would not
have a Material Adverse Effect.

 

Section 3.03        Capitalization.

 

(a)          Seller is the owner of and has good and valid title to the
Membership Interests. The PCDLLC Membership Interests constitute 100% of the
total issued and outstanding membership interests in Palm Coast. The MDR
Membership Interests constitute 100% of the total issued and outstanding
membership interests in Media Data. All of the Membership Interests have been
duly authorized, are validly issued, fully paid and non-assessable, and are
owned of record and beneficially by Seller, free and clear of all Encumbrances.
Seller is the sole member in, and sole owner of, each of Palm Coast and Media
Data. Palm Coast is the sole member in, and sole owner of, FulCircle.

 

 11 

 

 

(b)          All of the Membership Interests were issued in compliance with
applicable Laws. None of the Membership Interests of any Target were issued in
violation of any agreement, arrangement or commitment to which Seller or any
Target is a party or is subject to or in violation of any preemptive or similar
rights of any Person.

 

(c)          There are no outstanding or authorized options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the equity interests of any Target or obligating
Seller or any Target to issue or sell any interest in any Target. No Target has
outstanding or authorized any equity appreciation, phantom equity, profit
participation or similar rights. There are no voting trusts, member agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of any of the equity interests of any Target.

 

Section 3.04         No Subsidiaries. Other than Palm Coast’s interest in
FulCircle, neither Media Data nor Palm Coast own, or have any interest in any
shares or have an ownership interest in any other Person. FulCircle does not own
or have any interest in any shares or equity interests of any other Person.

 

Section 3.05         No Conflicts. The execution, delivery and performance by
Seller of this Agreement and the Transaction Documents to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the organizational or other governing documents
of Seller or any Target; (b) conflict with or result in a violation or breach of
any provision of any Law or Governmental Order applicable to Seller or any
Target; or (c) except for the contracts as set forth in Section 3.05 of the
Disclosure Schedules, require the consent, notice or other action by any Person
under, conflict with, result in a violation or breach of, constitute a default
or an event that, with or without notice or lapse of time or both, would
constitute a default under, or result in the acceleration of or create in any
party the right to accelerate, terminate, modify or cancel any Material Contract
or any Permit affecting the properties, assets or business of any Target, except
in the cases of clauses (b) and (c), where the violation, breach, conflict,
default, acceleration or failure to give notice would not have a Material
Adverse Effect. Except as set forth in Section 3.05(d) of the Disclosure
Schedules, no consent, approval, Permit, Governmental Order, declaration or
filing with, or notice to, any Governmental Authority is required by or with
respect to Seller or any Target in connection with the execution and delivery of
this Agreement and the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, except such consents, approvals,
Permits, Governmental Orders, declarations, filings or notices which, in the
aggregate, would not have a Material Adverse Effect.

 

 12 

 

 

Section 3.06        Financial Statements. Copies of the Target Group’s financial
statements consisting of the consolidated balance sheet of the Target Group as
of April 30 in the year 2018 and the related statement of income for such year
then ended (the “Annual Financial Statements”), and the financial statements
consisting of the balance sheet of the Target Group as of January 31, 2019 and
the related statement of income for the nine (9)-month period then ended (the
“Interim Financial Statements” and together with the Annual Financial
Statements, the “Financial Statements”) have been delivered to Buyer. The
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the period involved, subject to the absence of
notes, absence of income taxes, presentation simplification and the pro forma
presentation of the removal of intercompany transactions and balances between
Affiliates and, in the case of the Interim Financial Statements, to normal and
recurring year-end adjustments. Subject to the absence of notes, absence of
income taxes, presentation simplification and the pro forma presentation of the
removal of intercompany transactions and balances between Affiliates and, in the
case of the Interim Financial Statements, to normal and recurring year-end
adjustments, the Financial Statements fairly present in all material respects
the financial condition of the Target Group as of the respective dates they were
prepared and the results of the operations of the Target Group for the periods
indicated. The balance sheet of the Target Group as of April 30, 2018 is
referred to herein as the “Balance Sheet” and the date thereof as the “Balance
Sheet Date” and the balance sheet of the Target Group as of January 31, 2019 is
referred to herein as the “Interim Balance Sheet” and the date thereof as the
“Interim Balance Sheet Date”.

 

Section 3.07        Absence of Certain Changes, Events and Conditions. Except as
expressly contemplated by the Agreement and except with respect to cash
distributions made by the Target Group or its Affiliates to Parent or its
Affiliates prior to Closing, from the Interim Balance Sheet Date until the date
of this Agreement, each Target has operated in the ordinary course of business,
consistent with past practices, and there has not been any material change in
any Target’s cash management practices or practices with respect to collection
of accounts receivable, payment of trade accounts payable or accrual of other
expenses.

 

Section 3.08        Material Contracts.

 

(a)          Section 3.08(a) of the Disclosure Schedules sets forth a list of
the top twenty-five (25) customer contracts of the Target Group (measured by
revenue) and top fifteen (15) supplier contracts of the Target Group (measured
by cash payments, but not including any software license or related agreements),
in each case, during the nine (9)-month period then ended January 31, 2019
(collectively, the “Material Contracts”).

 

(b)          Each Material Contract (or its successor contract) is valid and
binding on the applicable member of the Target Group in accordance with its
terms and is in full force and effect. No Target or, to Seller’s Knowledge, any
other party thereto, is in breach of, or default under, any Material Contract,
except for such breaches or defaults that would not have a Material Adverse
Effect.

 

 13 

 

 

Section 3.09        Title to Assets; Real Property.

 

(a)          The Target Group has good and valid title to all tangible personal
property and other assets reflected in the Annual Financial Statements or
acquired after the Balance Sheet Date, other than assets sold or otherwise
disposed of in the ordinary course of business since the Balance Sheet Date and
other than with respect to cash distributions made by the Target Group or its
Affiliates to Parent or its Affiliates since the Balance Sheet Date. All such
assets are free and clear of Encumbrances except for the following:

 

(i)       liens for Taxes not yet due and payable or being contested in good
faith by appropriate procedures;

 

(ii)       mechanics, carriers’, workmen’s, repairmen’s or other like liens
arising or incurred in the ordinary course of business;

 

(iii)       liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business; or

 

(iv)       other imperfections of title or Encumbrances, if any, that have not
had, and would not have, a Material Adverse Effect.

 

(b)          Other than the real property to be leased to Palm Coast pursuant to
the Lease Agreements, the Target Group does not own or lease any Real Property
in connection with the Business or otherwise.

 

Section 3.10        Intellectual Property.

 

(a)          The Target Group does not own any patents, patent applications,
trademark registrations and pending applications for registration or copyright
registrations and pending applications for registration. The Target Group owns
or has the right to use all Intellectual Property currently used in connection
with the Business or that is otherwise necessary to conduct the Business as
currently conducted (the “Target Group Intellectual Property”).

 

(b)          To Seller’s Knowledge: (i) the Target Group Intellectual Property
as currently licensed or used by the Target Group, and the Target Group’s
conduct of the Business as currently conducted, does not infringe,
misappropriate or otherwise violate the Intellectual Property of any Person; and
(ii) no Person is infringing, misappropriating or otherwise violating any Target
Group Intellectual Property.

 

Section 3.11        Legal Proceedings; Governmental Orders.

 

(a)          There are no actions, suits, claims, investigations or other legal
proceedings pending or, to Seller’s Knowledge, threatened against or by any
Target affecting any of the Target Group’s properties or assets, which if
determined adversely to the Target Group (or any Affiliate thereof) would result
in a Material Adverse Effect.

 

(b)          There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against or affecting any Target or any of its
properties or assets which would have a Material Adverse Effect.

 

(c)          There are no actions, suits, claims, investigations or other legal
proceedings pending or, to Seller’s Knowledge, threatened against or by Seller,
any Target, or any Affiliate of Seller that challenge or seek to prevent, enjoin
or otherwise delay the transactions contemplated by this Agreement or the
Transaction Documents.

 

 14 

 

 

Section 3.12        Compliance with Laws; Permits.

 

(a)          To Seller’s Knowledge, each Target has complied in all material
respects and is now complying in all material respects with all Laws applicable
to it or the Business, its properties or its assets.

 

(b)          To Seller’s Knowledge, all Permits required for the Target Group to
conduct the Business have been obtained by it and are valid and in full force
and effect. All fees and charges with respect to such Permits as of the date
hereof have been paid in full. No event has occurred that, with or without
notice or lapse of time or both, would reasonably be expected to result in the
revocation, suspension, lapse or limitation of any such Permit.

 

Section 3.13        Environmental Matters.

 

(a)          To Seller’s Knowledge, each Target is currently and has been in
material compliance with all Environmental Laws and has not, and Seller has not,
received from any Person any (i) Environmental Notice or Environmental Claim, or
(ii) written request for information pursuant to Environmental Law, which, in
each case, either remains pending or unresolved, or is the source of ongoing
obligations or requirements as of the Closing Date.

 

(b)          To Seller’s Knowledge, the Target Group has obtained and is in
material compliance with all Environmental Permits necessary for the ownership,
lease, operation or use of the Business or assets of the Target Group.

 

(c)          To Seller’s Knowledge, there has been no Release of Hazardous
Materials in contravention of Environmental Laws with respect to the Business or
assets of the Target Group.

 

Section 3.14        Employee Benefit Matters.

 

(a)          Section 3.14(a) of the Disclosure Schedules contains a list of each
material benefit, retirement, employment, compensation, incentive, bonus, stock
option, restricted stock, stock appreciation right, phantom equity, change in
control, severance, vacation, paid time off, welfare and fringe-benefit
agreement, plan, policy and program, whether or not reduced to writing, in
effect and covering one or more Employees or the beneficiaries or dependents of
any such Persons, and is maintained, sponsored, contributed to, or required to
be contributed to by the Target Group, or under which the Target Group has any
material liability for premiums or benefits (as listed on Section 3.14(a) of the
Disclosure Schedules, each, a “Benefit Plan”).

 

(b)          Section 3.14(b) of the Disclosure Schedules contains a list of all
medical, dental, vision, life insurance and other welfare benefit plans
(including short-term and long-term disability benefits) that are Benefits Plans
and which will continue to cover Employees after the Closing Date (the
“Continuing Benefit Plans”).

 

 15 

 

 

(c)          Except as may be provided in the plan documentation and agreements
related thereto, each Continuing Benefit Plan can be amended, terminated, or
otherwise discontinued after the Closing in accordance with its terms, without
material liabilities to the Target Group or any of its Affiliates other than
ordinary administrative expenses typically incurred in a termination event.

 

(d)          Other than as required under ERISA Sections 601 to 608 or other
applicable Law and except for the Benefit Plans set forth on Section 3.14(d) of
the Disclosure Schedules, no Benefit Plan provides post-termination or retiree
medical benefits to any individual for any reason, and no Target has any
liability to provide post-termination or retiree medical benefits to any
individual or ever represented, promised, or contracted to any individual that
such individual would be provided with post-termination or retiree medical
benefits.

 

(e)          To Seller’s Knowledge, each Benefit Plan and related trust complies
in all material respects with applicable Laws (including ERISA and the Code).
Each Benefit Plan that is intended to be qualified under Section 401(a) of the
Code (a “Qualified Benefit Plan”) has received a favorable determination letter
from the Internal Revenue Service, or with respect to a prototype plan, can rely
on an opinion letter from the Internal Revenue Service to the prototype plan
sponsor, to the effect that such Qualified Benefit Plan is so qualified and that
the plan and the trust related thereto are exempt from federal income Taxes
under Sections 401(a) and 501(a), respectively, of the Code, and, to Seller’s
Knowledge, nothing has occurred that could reasonably be expected to cause the
revocation of such determination letter from the Internal Revenue Service or the
unavailability of reliance on such opinion letter from the Internal Revenue
Service. Except as would not have a Material Adverse Effect, all benefits,
contributions and premiums required by and due under the terms of each Benefit
Plan or applicable Law have been timely paid in accordance with the terms of
such Benefit Plan, the terms of all applicable Laws and GAAP. With respect to
any Benefit Plan, to Seller’s Knowledge, no event has occurred or is reasonably
expected to occur that has resulted in or would subject the Target Group to a
Tax under Section 4971 of the Code or the assets of the Target Group to a lien
under Section 430(k) of the Code.

 

(f)           No Benefit Plan: (i) is a “multiple employer plan” (meaning a plan
sponsored by more than one employer within the meaning of Sections 4063 or 4064
of ERISA or Section 413(c) of the Code; or (ii) is a “multi-employer plan” (as
defined in Section 3(37) of ERISA). Except as set forth on Section 3.14(f) of
the Disclosure Schedules and except as would not have a Material Adverse Effect,
neither Seller nor the Target Group: (i) has withdrawn from any pension plan
under circumstances resulting (or expected to result) in a liability to the
Pension Benefit Guaranty Corporation; or (ii) has engaged in any transaction
which would give rise to a liability of the Target Group or Buyer under Section
4069 or Section 4212(c) of ERISA.

 

(g)          Except as would not have a Material Adverse Effect: (i) there is no
pending or, to Seller’s Knowledge, threatened action relating to a Benefit Plan
(other than a routine claim for benefits); and (ii) no Benefit Plan has within
the three (3) years prior to the date hereof been the subject of an examination
or audit by a Governmental Authority.

 

 16 

 

 

(h)          Neither the execution of this Agreement, shareholder approval of
this Agreement, nor any of the transactions contemplated by this Agreement will
(either alone or upon the occurrence of any additional or subsequent events)
other than as provided in any Continuing Benefit Plan: (i) entitle any current
or former director, officer, employee, independent contractor, or consultant of
any Target to severance pay, any increase in severance pay, or any other
payment; (ii) accelerate the time of payment, funding, or vesting, or increase
the amount of compensation (including stock or stock-based compensation) due to
any such individual; (iii) limit or restrict the right of the Target Group to
merge, amend, or terminate any Benefit Plan; (iv) increase the amount payable
under or result in any other material obligation pursuant to any Benefit Plan;
(v) result in “excess parachute payments” within the meaning of Section 280G(b)
of the Code; (vi) require a “gross-up” or other payment to any “disqualified
individual” within the meaning of Section 280G(c) of the Code; or (vii) result
in payments under any Benefit Plans that would not be deductible under Section
162(m) of the Code.

 

Section 3.15        Employment Matters.

 

(a)          The Target Group is not a party to, or bound by, or negotiating any
collective bargaining or other agreement with a union, works council or labor
organization (collectively, “Union”) representing any of its Employees. There is
not any Union representing or, to Seller’s Knowledge, purporting to represent
any employee of the Target Group. Since January 1, 2016, there has not been,
nor, to Seller’s Knowledge, has there been any material threat of, any strike,
slowdown, work stoppage, lockout, concerted refusal to work overtime or other
similar labor activity or dispute affecting the Target Group. The Target Group
has no duty to bargain with any Union.

 

(b)          The Target Group is in compliance with all applicable Laws
pertaining to employment and employment practices to the extent they relate to
employees of the Target Group, except to the extent non-compliance would not
result in a Material Adverse Effect. All employees of the Target Group
classified as exempt under the Fair Labor Standards Act and applicable state and
local wage and hour laws are properly classified. Except as would not have a
Material Adverse Effect, there are no actions, suits, claims, investigations or
other legal proceedings against the Target Group pending, or to the Seller’s
Knowledge, threatened to be brought or filed, by or with any Governmental
Authority or arbitrator in connection with the employment of any current or
former applicant, employee, consultant, volunteer, intern or independent
contractor of the Target Group, including relating to unfair labor practices,
equal employment opportunities, fair employment practices, employment
discrimination, harassment, retaliation, reasonable accommodation, disability
rights or benefits, immigration, wages, hours, overtime compensation, employee
classification, child labor, hiring, promotion and termination of employees,
working conditions, meal and break periods, privacy, health and safety, workers'
compensation, leaves of absence, paid sick leave, unemployment insurance or any
other employment related matter arising under applicable Laws.

 

Section 3.16        Taxes.

 

(a)          All material Tax Returns required to be filed by each Target have
been filed. Such Tax Returns are true, complete and correct in all material
respects; provided, however, that no representations or warranties are made with
respect to the amount, availability or sufficiency of any net operating losses
(carryforward or otherwise), capital losses or credits of any Target for any Tax
period ending on or prior to the Closing Date that may be available to offset,
reduce or eliminate income or Taxes of such Target, Buyer or their respective
Affiliates for Tax periods ending after the Closing Date. All material Taxes
(whether or not shown on the Tax Return) due and owing by each Target to any
Governmental Authority have been paid. No Target is currently the beneficiary of
any extension of time within which to file any material Tax Return other than
extensions of time to file Tax Returns obtained in the ordinary course of
business.

 

 17 

 

 

(b)          No extensions or waivers of statutes of limitations have been given
or requested with respect to any material Taxes of any Target and all
deficiencies for Taxes of any Target asserted or assessments made by a
Governmental Authority have been paid in full or settled or are adequately
provided for in the Financial Statements.

 

(c)          No Target is a party to any Tax-sharing agreement that would have a
continuing effect after the Closing Date.

 

(d)          All material Taxes which any Target is obligated to withhold from
amounts owing to any employee, creditor or third party have been paid or are
adequately provided for in the Financial Statements.

 

(e)          As of the Closing Date, there are no current or, to Seller’s
Knowledge, pending, audits, examinations, investigations or other proceedings in
respect of material Taxes with respect to any Target.

 

(f)           For federal income Tax purposes and applicable state income Tax
purposes, each Target is treated and classified as a disregarded entity.

 

(g)          Other than the Affiliated Group, no Target has ever been a member
of any consolidated, combined or unitary group for federal, state, local or
foreign Tax purposes. After the Closing, no Target will be liable for Taxes of
any other Person as a result of transferee liability, successor liability, joint
and/or several liability (including pursuant to Treasury Regulation Section
1.1502-6 (or similar provisions of state, local or non-U.S. Law)), contractual
liability, or otherwise, which transferee, successor and/or joint or several
liability relates to a transaction or event arising prior to the Closing Date.

 

Section 3.17        Indebtedness. As of the Closing Date, no Target has any
Indebtedness.

 

Section 3.18        Cash on Hand. As of the Closing Date, the Target Group has
not less than One Million Dollars ($1,000,000) in Cash on Hand.

 

Section 3.19        Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

 

 18 

 

 

Section 3.20        No Other Representations and Warranties. Except for the
representations and warranties contained in this Article III (including the
related portions of the Disclosure Schedules), none of Seller, any Target or any
other Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of Seller or any Target, including
any representation or warranty as to the accuracy or completeness of any
information regarding any Target furnished or made available to Buyer and its
Representatives (including any information, documents or material delivered to
Buyer, management presentations or in any other form in expectation of the
transactions contemplated hereby) or as to the future revenue, profitability or
success of any Target, or any representation or warranty arising from statute or
otherwise in law.

 

Article IV

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof.

 

Section 4.01        Organization and Authority of Buyer. Buyer is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware. Buyer has all necessary limited liability
company power and authority to enter into this Agreement and the Transaction
Documents to which it is a party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by Buyer of this Agreement and the Transaction
Documents to which it is a party, the performance by Buyer of its obligations
hereunder and thereunder and the consummation by Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
limited liability company action on the part of Buyer. This Agreement and the
Transaction Documents to which Buyer is a party have been duly executed and
delivered by Buyer, and (assuming due authorization, execution and delivery by
Seller and the other parties to the Transaction Documents) this Agreement and
the Transaction Documents to which Buyer is a party constitute legal, valid and
binding obligations of Buyer, enforceable against Buyer in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).

 

Section 4.02        No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement and the Transaction Documents to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) result in a violation or breach of any
provision of the operating agreement or other organizational documents of Buyer;
or (b) result in a violation or breach of any provision of any Law or
Governmental Order applicable to Buyer; or (c) require the consent, notice or
other action by any Person under, conflict with, result in a violation or breach
of, constitute a default or an event that, with or without notice or lapse of
time or both, would constitute a default under, under or result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any agreement to which Buyer is a party, except in the cases of
clauses (b) and (c), where the violation, breach, conflict, default,
acceleration or failure to give notice would not have a material adverse effect
on Buyer’s ability to consummate the transactions contemplated hereby. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Buyer in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, except such consents,
approvals, Permits, Governmental Orders, declarations, filings or notices which
would not have a material adverse effect on Buyer’s ability to consummate the
transactions contemplated hereby.

 

 19 

 

 

Section 4.03        Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

Section 4.04        Legal Proceedings. There are no actions, suits, claims,
investigations or other legal proceedings pending or, to Buyer’s knowledge,
threatened against or by Buyer or any Affiliate of Buyer that challenge or seek
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement or the Transaction Documents.

 

Section 4.05        Investment Purpose. Buyer is acquiring the Membership
Interests solely for its own account for investment purposes and not with a view
to, or for offer or sale in connection with, any distribution thereof. Buyer
acknowledges that the Membership Interests are not registered under the
Securities Act of 1933, as amended, or any state securities laws, and that the
Membership Interests may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended, or pursuant
to an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable. Buyer is able to bear the economic risk of holding
the Membership Interests for an indefinite period (including total loss of its
investment), and has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risk of its
investment.

 

Section 4.06        Resources Needed for Target. Buyer has the financial
wherewithal, including cash available or existing borrowing facilities which it
believes to be sufficient to enable Buyer, together with any resources of the
Target Group, to consummate the transactions contemplated by this Agreement.

 

Section 4.07        Independent Investigation.

 

(a)          Buyer has conducted its own independent investigation, review and
analysis of the business, results of operations, prospects, condition (financial
or otherwise) and assets of the Target Group, and acknowledges that it has been
provided adequate access to the personnel, properties, assets, premises, books
and records, and other documents and data of Seller and the Target Group for
such purpose. Buyer acknowledges and agrees that: (a) in making its decision to
enter into this Agreement and to consummate the transactions contemplated hereby
and by the Transaction Documents, Buyer has relied solely upon its own
investigation and the express representations and warranties of Seller set forth
in Article III of this Agreement (including the related portions of the
Disclosure Schedules); and (b) none of Seller, any Target, any Representative of
the foregoing or any other Person has made any representation or warranty as to
Seller, any Target or this Agreement, except as expressly set forth in
Article III of this Agreement (including the related portions of the Disclosure
Schedules).

 

 20 

 

 

(b)          By reason of its or its business or financial experience, Buyer has
the capacity to protect its own interests in connection with the transactions
contemplated in this Agreement and the Transaction Documents. Buyer acknowledges
that its purchase of the Membership Interests is highly speculative and entails
a substantial degree of risk. Buyer acknowledges that Buyer has received any
information requested by Buyer for Buyer to make a decision to purchase the
Membership Interests. Buyer has had an opportunity to discuss the business,
management and financial affairs of each Target with Seller, each Target and
Representatives of the foregoing and has had the opportunity to review the
operations, assets and liabilities, and facilities of each Target. Buyer has
also had the opportunity to ask questions of and receive answers from Seller and
each Target and their respective management regarding the operations, business,
prospects and condition (financial or otherwise) of each Target.

 

(c)          Buyer has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
contemplated by this Agreement and the Transaction Documents, and is
consummating this Agreement and the Transaction Documents and the actions
contemplated hereby and thereby with a full understanding of all of the terms,
conditions and risks and willingly accepts, adopts and assumes those terms,
conditions and risks subject to the terms of this Agreement and the Transaction
Documents.

 

(d)          Buyer has made its own decision to consummate the transactions
contemplated by this Agreement and the Transaction Documents based on its own
independent review and consultations with such investment, legal, Tax,
accounting and other advisers as it deemed necessary and upon the terms of this
Agreement and the Transaction Documents. Buyer has made its own decision
concerning the transaction contemplated by this Agreement and the Transaction
Documents without reliance on any representation or warranty of, or advice from,
Seller or any Target, except for those representations and warranties as set
forth in this Agreement and in the Transaction Documents.

 

(e)          Buyer acknowledges and understands that Seller, its Affiliates and
Representatives of Seller or its Affiliates may possess material non-public
information not known to Buyer that may impact the value of the Membership
Interests (the “Information”) and that Seller may not have disclosed the
Information to Buyer. Buyer understands, based on its experience, the
disadvantage to which Buyer is subject due to the disparity of information
between Buyer and Seller. Notwithstanding this, Buyer has deemed it appropriate
to engage in the transaction contemplated by this Agreement and the Transaction
Documents. Except as otherwise provided in Article VII, Buyer agrees that none
of Seller, its Affiliates, any Representatives of Seller or its Affiliates or
any other Person shall have any liability to Buyer, its Affiliates (including,
following the Closing Date, any Target) or any third party whatsoever due to or
in connection with the use or non-disclosure of the Information, and Buyer
hereby irrevocably waives any claim that it might have based on the failure of
Seller, its Affiliates or Representatives of Seller or its Affiliates to
disclose the Information.

 

(f)           Buyer acknowledges and agrees that Seller is relying on Buyer’s
representations, warranties and agreements herein as a condition to proceeding
with the transactions contemplated by this Agreement and the Transaction
Documents. Without such representations, warranties and agreements, Seller would
not engage in the transactions contemplated by this Agreement and the
Transaction Documents.

 

 21 

 

 

 

 

Section 4.08        Purchase or Sale of AMREP Securities. None of Buyer, its
Representatives or Affiliates of any of the foregoing or any entities or trusts
controlled by any of the foregoing have purchased or sold any securities of
Parent since January 1, 2018.

 

Section 4.09        Acknowledgements. Buyer has reviewed the information,
documents and materials furnished or made available to Buyer by Seller or its
Representatives in certain “data rooms,” management discussions or presentations
or any other form in contemplation of the transactions contemplated by this
Agreement and the Transaction Documents. Buyer has reviewed the filings made by
Parent with the U.S. Securities and Exchange Commission (including any risk
factors contained therein), which contain information regarding each Target.
Seller and the Target Group and their respective Affiliates have certain shared
services and assets, including insurance, information technology, employee
benefit plans, leased real estate and Indebtedness, all of which will cease to
be available to each Target as of the Closing and all of which the Target Group
and Buyer will need to address following the Closing, other than as may be
provided in the this Agreement.

 

Article V

 

COVENANTS

 

Section 5.01        Resignations. Seller shall deliver to Buyer written
resignations, effective as of the Closing Date, of the officers and directors of
the Target Group set forth on Section 5.01 of the Disclosure Schedules.

 

Section 5.02         Non-Competition.

 

(a)          For a period of five (5) years commencing on the Closing Date (the
“Restricted Period”), Seller shall not, and shall not permit any of its
Affiliates to, directly or indirectly, (i) engage in or assist others in
engaging in the Business in the Territory; (ii) have an interest in any Person
that engages directly or indirectly in the Business in the Territory in any
capacity, including as a partner, stockholder, member, employee, principal,
agent, trustee or consultant; or (iii) intentionally interfere in any material
respect with the business relationships (whether formed prior to or after the
date of this Agreement) between any Target and customers or suppliers of the
Target Group. Notwithstanding the foregoing, Seller and its Affiliates may own,
directly or indirectly, solely as an investment, securities of any Person traded
on any national securities exchange if Seller is not a controlling Person of, or
a member of a group which controls, such Person and does not, directly or
indirectly, own five percent (5%) or more of any class of securities of such
Person.

 

(b)          During the Restricted Period, Seller shall not, and shall not
permit any of its Affiliates to, directly or indirectly, hire or solicit any
employee of the Target Group or encourage any such employee to leave such
employment or hire any such employee who has left such employment, except
pursuant to a general solicitation which is not directed specifically to any
such employees; provided, that nothing in this Section 5.02(b) shall prevent
Seller or any of its Affiliates from hiring (i) any employee whose employment
has been terminated by the Target Group or Buyer or (ii) after 180 days from the
date of termination of employment, any employee whose employment has been
terminated by the employee.

 

 22 

 

 

(c)          During the Restricted Period, Seller shall not, and shall not
permit any of its Affiliates to, directly or indirectly, solicit or entice, or
attempt to solicit or entice, any clients or customers of the Target Group or
potential clients or customers of the Target Group for purposes of diverting
their business or services from the Target Group.

 

(d)          Seller acknowledges that a breach or threatened breach of this
Section 5.02 would give rise to irreparable harm to Buyer, for which monetary
damages would not be an adequate remedy, and hereby agrees that in the event of
a breach or a threatened breach by Seller of any such obligations, Buyer shall,
in addition to any and all other rights and remedies that may be available to it
in respect of such breach, be entitled to equitable relief, including a
temporary restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction (without any
requirement to post bond).

 

(e)          Seller acknowledges that the restrictions contained in this
Section 5.02 are reasonable and necessary to protect the legitimate interests of
Buyer and constitute a material inducement to Buyer to enter into this Agreement
and consummate the transactions contemplated by this Agreement. In the event
that any covenant contained in this Section 5.02 should ever be adjudicated to
exceed the time, geographic, product or service, or other limitations permitted
by applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable Law. The covenants contained in this
Section 5.02 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

Section 5.03         Employees; Benefit Plans.

 

(a)          As of the Closing Date, Seller shall have taken all steps necessary
to effectuate a transfer of plan sponsorship of the Continuing Benefit Plans to
the Target Group, including providing notification to any service providers,
assigning all contracts and insurance policies associated with the Continuing
Benefit Plans to the Target Group, and executing corporate resolutions. Seller
shall also have taken all steps to prepare new plan documents for the Continuing
Benefit Plans, which shall reflect the covenant in Section 5.03(b) below.

 

(b)          As of the Closing Date, (a) Seller shall cease to be a
participating employer in the Continuing Benefit Plans; (b) each Target shall
cease to be a participating employer under the Benefit Plans that are not
Continuing Benefit Plans and (b) the Employees shall cease to be active
participants under the Benefit Plans that are not Continuing Benefit Plans. As
of the Closing Date, participants in the Continuing Benefit Plans who are not
Employees shall be removed and shall no longer actively participate in the
Continuing Benefit Plans. Following the Closing Date, the Target Group shall be
solely responsible for all obligations and liabilities under the Continuing
Benefit Plans provided to Employees for the period after the Closing Date (and
none of Seller or its Affiliates shall have any obligations or liabilities with
respect thereto). Notwithstanding the foregoing, during the period commencing on
the Closing Date and ending on April 30, 2019, Seller shall continue to be a
participating employer, and employees of Seller who are not Employees shall
continue to participate, in the medical plan portion of the Continuing Benefit
Plans.  Seller shall remain responsible for the ordinary course claims of any of
Seller’s employees who are not Employees in the medical plan portion of the
Continuing Benefit Plans, whether incurred prior to, or following, the Closing
Date. 

 

 23 

 

 

(c)          Buyer shall assume, honor and become solely responsible for payment
of all liabilities (including all premiums and administrative costs) and
performance of all other obligations of Seller and its Affiliates (including
each Target) under the Continuing Benefit Plans in respect of all medical,
dental, life insurance and other welfare benefit claims (including short-term
and long-term disability benefits) incurred on or prior to the date of this
Agreement by or for Employees, former employees of any Target and eligible
dependents of any Employee or former employee of any Target, other than with
respect to the Retained Health Plan Liabilities (as defined below). In addition,
Buyer shall be, or shall cause each Target to be, solely responsible for all
medical, dental, life insurance and other welfare benefit claims incurred on or
after the date of this Agreement by Employees, former employees of any Target
and eligible dependents of any Employee or former employee of any Target
(including short-term and long-term disability benefits in respect of
individuals who became disabled on or prior to the date of this Agreement),
whether that be under a Continuing Benefit Plan or other benefit plan provided
by Buyer to Employees for the period after the Closing Date, provided the
preceding sentence does not obligate Buyer or the Target Group to maintain any
benefit plans following the Closing Date. Effective as of the Closing Date,
Buyer shall assume all liabilities and obligations of Seller and its Affiliates
to Employees, former employees of any Target and eligible dependents of any
Employee or former employee of any Target, in respect of health insurance under
the Consolidated Omnibus Budget Reconciliation Act of 1985, the Health Insurance
Portability and Accountability Act of 1996 and applicable state law. Seller
shall retain liability and the obligation for such individuals who are not
Employees, former employees of any Target or eligible dependents of any Employee
or former employee of any Target who, as of the Closing Date, receive health
plan continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, the Health Insurance Portability and Accountability Act of 1996 or
applicable state law (the “Retained Health Plan Liabilities”).

 

Section 5.04        Plant Closings and Mass Layoffs. Buyer shall not, and shall
cause the each Target not to, take any action following the Closing that could
reasonably be expected to result in WARN Act liability.

 

Section 5.05        Director and Officer Indemnification and Insurance.

 

(a)          Buyer agrees that all rights to indemnification, advancement of
expenses and exculpation by any Target now existing in favor of each person who
is now, or has been at any time prior to the Closing Date, an officer, manager
or director of such Target, as provided in the organizational documents of such
Target, in each case as in effect on the Closing Date, or pursuant to any other
agreements in effect on the date hereof and disclosed in Section 5.05(a) of the
Disclosure Schedules, shall survive the Closing Date and shall continue in full
force and effect in accordance with their respective terms.

 

 24 

 

 

(b)          The obligations of Buyer and any Target under this Section 5.05
shall not be terminated or modified in such a manner as to adversely affect any
director, manager or officer to whom this Section 5.05 applies without the
consent of such affected director, manager or officer (it being expressly agreed
that the directors, managers and officers to whom this Section 5.05 applies
shall be third party beneficiaries of this Section 5.05, each of whom may
enforce the provisions of this Section 5.05).

 

(c)           In the event Buyer, any Target or any of their respective
successors or assigns (i) consolidates with or merges into any other Person and
shall not be the continuing or surviving corporation or entity in such
consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any Person, then, and in either such case, proper
provision shall be made so that the successors and assigns of Buyer or such
Target, as the case may be, shall assume all of the obligations set forth in
this Section 5.05.

 

(d)          Except for the insurance policies set forth on Section 5.05(d) of
the Disclosure Schedules, effective 11:59 p.m. on the Closing Date, the Target
Group shall cease to be insured by Seller’s or any of its Affiliates’ insurance
policies. With respect to events or circumstances covered by insurance coverage
written on an “occurrence basis,” Seller and its Affiliates will have no
liability for occurrences or Losses that take place on or after 11:59 p.m. on
the Closing Date; provided that with respect to insurance coverage written on an
“occurrence basis” and for which any of the Target Group was an insured under
such policies, then (i) the Target Group shall continue to have rights under
such insurance policies, in accordance with the terms of such insurance
policies, to the extent the events giving rise to a claim under such policies
occurred prior to 11:59 p.m. on the Closing Date, and (ii) Seller agrees to
cooperate with the Target Group following the Closing Date in making claims
under Seller’s or its Affiliates’ insurance policies in connection with
insurable events that occurred prior to 11:59 p.m. on the Closing Date and shall
promptly (or to the soonest of its commercially reasonable efforts or ability)
remit any recoveries that Seller receives with respect thereto to the applicable
Target. Buyer acknowledges and agrees that Seller and its Affiliates shall have
no liability with respect to any failure by any carrier under such insurance
policies to make payment with respect to any such claim. Furthermore, Buyer
acknowledges and agrees that neither Seller nor any of its Affiliates shall have
any liability to Buyer or any Target with respect to deductibles and the failure
of any claim to be covered as a result of such deductibles under any insurance
coverage with respect to any of the Target Group. With respect to events or
circumstances covered by insurance coverage written on a “claims made basis,”
Seller and its Affiliates will have no liability for claims made on or after
11:59 p.m. on the Closing Date.

 

(e)          Notwithstanding the provisions of Section 5.05(d), from and after
the date of this Agreement, neither Seller nor any of its Affiliates shall have
any liability for workers’ compensation claims (whether insured or self-insured)
with respect to employees of any Target in existence on the date of this
Agreement or arising from any event or circumstance taking place or existing
prior to, on or subsequent to the date of this Agreement, all of which shall be
assumed by Buyer on the date of this Agreement. Buyer shall take all steps
necessary under any applicable Law to assume the liability for workers’
compensation claims pursuant to this Section 5.05 and shall fully indemnify
Seller and its Affiliates with respect to any Losses arising out of or relating
to any workers’ compensation claim obligations assumed by Buyer hereunder. Buyer
shall cooperate with Seller and its Affiliates in order to obtain the return or
release of bonds or securities or indemnifications given by Seller or any of its
Affiliates to any state in connection with workers’ compensation claims with
respect to the date of this Agreement; and, in order to effectuate such return
or release, Buyer shall, to the extent required by any state, post their own
bonds, letters of credit, indemnifications or other securities in substitution
therefor.

 

 25 

 

 

Section 5.06        Confidentiality. Each Party acknowledges and agrees that the
Confidentiality Agreement remains in full force and effect and, in addition,
covenants and agrees to keep confidential, in accordance with the provisions of
the Confidentiality Agreement, information provided to such Party pursuant to
this Agreement and the Transaction Documents.

 

Section 5.07        Public Announcements. Notwithstanding anything in this
Agreement to the contrary, unless otherwise required by applicable Law or stock
exchange requirements, each Party shall not, and shall cause its Affiliates to
not, make any public announcements or otherwise communicate with any news media
in respect of this Agreement or the Transaction Documents or the transactions
contemplated hereby or thereby without the prior written consent of the other
Party (which consent shall not be unreasonably withheld or delayed), and the
Parties shall cooperate as to the timing and contents of any such announcement.
The Parties acknowledge that Parent shall file with the U.S. Securities and
Exchange Commission a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by this Agreement and by the Transaction
Documents, together with this Agreement and certain Transaction Documents
attached thereto, in accordance with and in the form required by the Securities
Exchange Act of 1934, as amended.

 

Section 5.08        Smithsonian Agreement Covenants. In the event that, at any
time following the Closing, Parent shall be required to pay Smithsonian or any
of its Affiliates any amounts (each a “Smithsonian Payment”) pursuant to the
terms and conditions of the Smithsonian Agreement, Buyer shall promptly pay
Smithsonian or its Affiliates the Smithsonian Payment prior to the date such
Smithsonian Payment is due to be paid by Parent to Smithsonian or its Affiliates
but no later than two (2) Business Days following Buyer’s receipt of notice from
Parent of such Smithsonian Payment. The obligations of Buyer under this
Section 5.08 shall not be terminated or modified without the consent of Parent,
it being expressly agreed that Parent shall be a third party beneficiary of this
Section 5.08 and may enforce the provisions of this Section 5.08.

 

Section 5.09        Further Assurances. Following the Closing, each Party shall,
and shall cause its Affiliates to, execute and deliver such additional
documents, instruments, conveyances and assurances, and take such further
actions as may be reasonably required to carry out the provisions hereof and
give effect to the transactions contemplated by this Agreement and the
Transaction Documents.

 

 26 

 

 

Article VI

 

TAX MATTERS

 

Section 6.01        Tax Covenants.

 

(a)          All transfer, documentary, sales, use, stamp, registration and
value added Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement shall be borne and paid by Buyer when due. Buyer
shall, at its own expense, timely file any Tax Return or other document with
respect to such Taxes or fees (and Seller shall cooperate with respect thereto
as necessary).

 

(b)          Seller, at its expense, shall prepare, or cause to be prepared, all
Tax Returns required to be filed by any Target after the Closing Date with
respect to a Pre-Closing Tax Period. Any such Tax Return shall be prepared in a
manner consistent with past practice (unless otherwise required by Law).

 

(c)          Seller shall include the income of each Target (including, without
limitation, any deferred items of income triggered into income by Treasury
Regulation §1.1502-13 and any excess loss account taken into income by Treasury
Regulation §1.1502-19) on the Affiliated Group’s tax return for all periods
through and including the Closing Date and pay any Taxes attributable thereto.

 

(d)          Buyer, at its expense, shall prepare, or cause to be prepared, all
Tax Returns required to be filed by any Target after the Closing Date with
respect to any Straddle Period and any such Tax Return (other than any payroll
Tax Returns) shall be submitted by Buyer to Seller (together with schedules,
statements and, to the extent requested by Seller, supporting documentation) at
least forty-five (45) days prior to the due date (including extensions) of such
Tax Return. If Seller objects to any item on any such Tax Return, it shall,
within ten (10) days after delivery of such Tax Return, notify Buyer in writing
that it so objects, specifying with particularity any such item and stating the
specific factual or legal basis for any such objection. If a notice of objection
shall be duly delivered, Buyer and Seller shall negotiate in good faith and use
their reasonable best efforts to resolve such items. If Buyer and Seller are
unable to reach such agreement within ten (10) days after receipt by Buyer of
such notice, the disputed items shall be resolved by the Independent Accountant
and any determination by the Independent Accountant shall be final. The
Independent Accountant shall resolve any disputed items within twenty (20) days
of having the item referred to it pursuant to such procedures as it may require.
If the Independent Accountant is unable to resolve any disputed items before the
due date for such Tax Return, the Tax Return shall be filed as prepared by Buyer
and then amended to reflect the Independent Accountant’s resolution. The costs,
fees and expenses of the Independent Accountant shall be borne equally by Buyer
and Seller. Notwithstanding anything to the contrary in this Agreement, Buyer
shall have no right to review or comment on any Tax Returns that relates to any
consolidated, unitary, combined or similar group of which Parent, Seller or
their respective Affiliates is or was a member.

 

(e)          Except as otherwise provided in Section 6.01(a), Seller shall be
responsible for the payment of any Taxes shown due and payable on any Tax Return
prepared under Section 6.01(b) or Section 6.01(c) allocable to a Pre-Closing Tax
Period (taking into account Section 6.02). Buyer shall be responsible for the
payment of all Taxes allocable to any Post-Closing Tax Period.

 

 27 

 

 

Section 6.02        Straddle Period. In the case of Taxes that are payable with
respect to a taxable period that begins before and ends after the Closing Date
(each such period, a “Straddle Period”), the portion of any such Taxes that are
treated as Pre-Closing Taxes for purposes of this Agreement shall be:

 

(a)          in the case of Taxes (i) based upon, or related to, income,
receipts, profits, wages, capital or net worth, (ii) imposed in connection with
the sale, transfer or assignment of property, or (iii) required to be withheld,
deemed equal to the amount which would be payable if the taxable year ended with
the Closing Date; and

 

(b)          in the case of other Taxes, deemed to be the amount of such Taxes
for the entire period multiplied by a fraction the numerator of which is the
number of days in the period ending on the Closing Date and the denominator of
which is the number of days in the entire period.

 

Section 6.03        Contests. Buyer agrees to give prompt written notice to
Seller no later than ten (10) days after the receipt of any written notice by
any Target, Buyer or any of Buyer’s Affiliates of the assertion of any claim, or
the commencement of any action in respect of Taxes or Tax matters which could
give rise to an indemnity under Section 7.02 or otherwise materially impact the
Taxes of any Target in a period after the Closing Date (each, a “Tax Claim”).
Seller shall control the contest and resolution of any Tax Claim; provided,
however, that with respect to any Tax Claim (other than a Tax Claim that relates
to any consolidated, unitary, combined or similar group of which Seller or any
Affiliate thereof is or was a member and so long as any adjustment arising from
or settlement of such a matter would not adversely affect any Target in a
Post-Closing Tax Period) (i) Seller shall obtain the prior written consent of
Buyer (which consent shall not be unreasonably withheld or delayed) before
entering into any settlement of the Tax Claim; and (ii) Buyer, at its expense,
shall be entitled to participate in the defense of such claim and to employ
counsel of its choice for such purpose. No failure or delay of a party in
performance of giving notice to the other party shall reduce or otherwise affect
the obligations of a party hereunder except to the extent that such failure or
delay demonstrably prejudices such party in its defense of any liability for
Taxes.

 

Section 6.04        Cooperation and Exchange of Information. Seller and Buyer
shall provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return pursuant to this
Article VI or in connection with any audit or other proceeding in respect of
Taxes of any Target. Such cooperation and information shall include providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings or other
determinations by tax authorities. Each of Seller and Buyer shall retain all Tax
Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of any Target for any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions except to the extent notified by the other
party in writing of such extensions for the respective Tax periods.

 

 28 

 

 

Section 6.05        Contribution of Indebtedness. Prior to Closing, Seller shall
contribute all of the Indebtedness owing to Seller by each Target as a
contribution to capital without the issuance of any membership interests of the
Target (the “Debt Contribution”). The Debt Contribution shall be ignored for
income tax purposes as each Target is a disregarded entity.

 

Section 6.06        Tax Refunds. All Tax refunds actually received and all
credits for overpayments of Taxes realized by any Target or Buyer of Taxes of
any Target with respect to a Pre-Closing Tax Period shall be solely for the
benefit of Seller and Buyer shall promptly pay to Seller the amount of such Tax
refunds when received or realized.

 

Section 6.07        Post-Closing Actions. Except as otherwise required by
applicable Law, Buyer shall not, without the prior written consent of Seller
which such consent shall not be unreasonably withheld, conditioned or delayed,
(i) except as provided in Section 6.01(c), file, or cause to be filed, any
original or amended Tax Return with respect to any Target for any Pre-Closing
Tax Period or Straddle Period or (ii) make, change or revoke any Tax election
with respect to any Target with respect to any Target for any Pre-Closing Tax
Period or Straddle Period.

 

Section 6.08        Tax Treatment. Seller and Buyer, for federal income Tax
purposes and, where applicable, for state income Tax purposes, shall treat the
sale of the Membership Interests contemplated by this Agreement as a sale of
assets of each Target by Seller to Buyer and a purchase of the assets of each
Target by Buyer from Seller.

 

Article VII

 

INDEMNIFICATION

 

Section 7.01        Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect for fifteen (15)
months following the Closing Date; provided, that the representations and
warranties in (a) Section 3.01 (Organization and Authority of Seller),
Section 3.03 (Capitalization), Section 3.19 (Brokers), Section 4.01
(Organization and Authority of Buyer) and Section 4.03 (Brokers) shall survive
indefinitely, and (b) any representations in Section 3.14(f) (Employee Benefit
Matters related to pension matters) and Section 3.16 (Taxes) shall survive for
the full period of all applicable statutes of limitations. All covenants and
agreements of the Parties contained herein shall survive the Closing
indefinitely or for the period explicitly specified therein. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the non-breaching party
to the breaching party prior to the expiration date of the applicable survival
period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved.

 

 29 

 

 

Section 7.02        Indemnification by Seller. Subject to the other terms and
conditions of this Article VII, Seller shall indemnify Buyer and the Target
Group against, and shall hold Buyer and the Target Group harmless from and
against, any and all Losses incurred or sustained by, or imposed upon (without
duplication), Buyer and/or the Target Group based upon, arising out of, with
respect to or by reason of:

 

(a)           any inaccuracy in or breach of any of the representations or
warranties of Seller contained in Article III of this Agreement;

 

(b)           any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement;

 

(c)          (i) all Taxes of any Target for all Pre-Closing Tax Periods, (ii)
all Taxes of any member of an affiliated, consolidated, combined or unitary
group of which any Target is or was a member on or prior to the Closing Date by
reason of a liability under Treasury Regulation Section 1.1502-6 or any
comparable provisions of state or local Law; and (iii) except as otherwise
provided in Section 6.01(a), any Taxes of any Target resulting from the
consummation of the transactions under this Agreement, including the Debt
Contribution;

 

(d)          any and all debts, liabilities, claims and obligations against or
of the Buyer, any Target, including as a result of successor liability,
attributable to the Retirement Plan for Employees of AMREP Corporation, as
amended, whether such debt, liability, claim, or obligation arises prior to or
after the Closing Date;

 

(e)          any and all debts, liabilities, claims and obligations against or
of any Target attributable to the Benefit Plans in connection with the
participation of any individual who is not an Employee, former employee of any
Target or eligible dependent of any Employee or former employee of any Target on
or before the Closing; and

 

(f)           any and all debts, liabilities, claims and obligations against or
of any Target attributable to the AMREP Corporation Severance Plan, as amended,
other than up to an aggregate of $15,000 in severance obligations incurred by
any Target in the ordinary course prior to Closing and attributable to the AMREP
Corporation Severance Plan, as amended.

 

Section 7.03         Indemnification by Buyer. Subject to the other terms and
conditions of this Article VII, Buyer shall indemnify Seller against, and shall
hold Seller harmless from and against, any and all Losses incurred or sustained
by, or imposed upon, Seller based upon, arising out of, with respect to or by
reason of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in Article IV of this Agreement; or

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement (other than
Article VI, it being understood that the sole remedy for any such breach thereof
shall be pursuant to Article VI).

 

 30 

 

 

Section 7.04        Certain Limitations. The Party making a claim under this
Article VII is referred to as the “Indemnified Party,” and the Party against
whom such claims are asserted under this Article VII is referred to as the
“Indemnifying Party.” The indemnification provided for in Section 7.02 and
Section 7.03 shall be subject to the following limitations:

 

(a)          Seller shall not be liable to Buyer for indemnification under
Section 7.02(a) until the aggregate amount of all Losses in respect of
indemnification under Section 7.02(a) exceeds Seventy-Five Thousand Dollars
($75,000) (the “Deductible”), in which event Seller shall only be required to
pay or be liable for Losses in excess of the Deductible.

 

(b)          The aggregate amount of all Losses for which Seller shall be liable
pursuant to Section 7.02(a) shall not exceed Seven Hundred Fifty Thousand
Dollars ($750,000).

 

(c)          Notwithstanding the foregoing, the limitations set forth in
Section 7.04(a) and Section 7.04(b), as the case may be, shall not apply to
Losses based upon, arising out of, with respect to or by reason of any
inaccuracy in or breach of any representation or warranty in Section 3.01
(Organization and Authority of Seller), Section 3.03 (Capitalization),
Section 3.16 (Taxes) and Section 3.19 (Brokers) or on account of Seller’s
fraudulent or criminal misconduct.

 

(d)          Payments by an Indemnifying Party pursuant to Section 7.02 or
Section 7.03, as the case may be, in respect of any Loss shall be limited to the
amount of any liability or damage that remains after deducting therefrom any
insurance proceeds and any indemnity, contribution or other similar payment
received or reasonably expected to be received by the Indemnified Party (or its
Affiliates) in respect of any such claim. The Indemnified Party shall use its
commercially reasonable efforts to recover under insurance policies or
indemnity, contribution or other similar agreements for any Losses prior to
seeking indemnification under this Agreement. To the extent that any Indemnified
Party is entitled to indemnification pursuant to Section 7.02 or Section 7.03,
the Indemnifying Party shall be entitled to exercise, and shall be subrogated
to, any rights and remedies (including rights of indemnity, rights of
contribution and other rights of recovery) that any Indemnified Party may have
to insurance policies or similar contracts with respect to which such
Indemnified Party is a beneficiary. Each Indemnified Party shall take such
actions as the Indemnifying Party may reasonably request for the purpose of
enabling the Indemnifying Party to perfect or exercise the right of subrogation
of the Indemnified Party under this Section 7.04(d).

 

(e)          In no event shall any Indemnifying Party be liable to any
Indemnified Party for any punitive, incidental, consequential, special,
statutory, exemplary or indirect damages, including loss of future revenue or
income, loss of business reputation or opportunity relating to the breach or
alleged breach of this Agreement, or diminution of value or any damages based on
any type of multiple, in each case, regardless of whether such damages were
foreseeable and whether or not Seller or its Affiliates or Representatives has
been advised of the possibility of such damages, and notwithstanding the failure
of any agreed or other remedy of its essential purpose.

 

(f)           Each Indemnified Party shall take, and cause its Affiliates to
take, all commercially reasonable steps to mitigate any Loss upon becoming aware
of any event or circumstance that would be reasonably expected to, or does, give
rise thereto, including incurring costs only to the minimum extent necessary to
remedy the breach that gives rise to such Loss.

 

 31 

 

 

(g)          Payments by an Indemnifying Party pursuant to Section 7.02 or
Section 7.03, as the case may be, in respect of any Loss shall be reduced (but
not below zero) by the amount of any actual net reduction in cash payments for
Taxes realized by any Indemnified Party as a result of the Losses giving rise to
such indemnity claim. If the indemnity amount is paid prior to any Indemnified
Party realizing any actual reduction in cash payments for Taxes in connection
with the Losses giving rise to such payment, and such Indemnified Party
subsequently realizes such actual reduction in cash payments for Taxes, then
such Indemnified Party shall pay the amount of such actual reduction in cash
payments for Taxes (but not in excess of the indemnification payment or payments
paid by the Indemnifying Party with respect to such Losses) to the Indemnifying
Party.

 

(h)          Each Party agrees that, for so long as such Party has any right of
indemnification pursuant to Section 7.02 or Section 7.03, it will not, and
agrees to use its commercially reasonable efforts to ensure that its Affiliates
(including with respect to Buyer following the Closing Date, the Target Group)
do not, voluntarily or by discretionary action (including conducting any
invasive sampling or testing), accelerate the timing, or increase the cost, of
any obligation of any Indemnifying Party under pursuant to Section 7.02 or
Section 7.03 (any such voluntary or discretionary action, a “Prohibited
Action”); provided, however that the “Prohibited Action” shall not be deemed to
include any action which in the written opinion of Indemnified Party’s legal
counsel is required to be taken in order to be in compliance with applicable
Law. Notwithstanding anything to the contrary in this Agreement, the
Indemnifying Party shall not be obligated to indemnify any Indemnified Party for
any Loss arising out of or by reason of or in connection with or due to any
Prohibited Action.

 

Section 7.05        Indemnification Procedures.

 

(a)          Third Party Claims. If any Indemnified Party receives notice of a
Third Party Claim, the Indemnified Party shall give the Indemnifying Party
prompt written notice thereof. The failure to give such prompt written notice
shall not, however, relieve the Indemnifying Party of its indemnification
obligations, except and only to the extent that the Indemnifying Party forfeits
rights or defenses by reason of such failure. Such notice by the Indemnified
Party shall describe the Third Party Claim in reasonable detail, shall include
copies of all material written evidence thereof and shall indicate the estimated
amount, if reasonably practicable, of the Loss that has been or may be sustained
by the Indemnified Party. The Indemnifying Party shall have the right to
participate in, or by giving written notice to the Indemnified Party, to assume
the defense of any Third Party Claim at the Indemnifying Party’s expense and by
the Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate
in good faith in such defense. In the event that the Indemnifying Party assumes
the defense of any Third Party Claim, subject to Section 7.05(b), it shall have
the right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right, at its own cost and expense, to participate in the defense of any
Third Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. If the Indemnifying Party elects
not to compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 7.05(b), pay, compromise
and defend such Third Party Claim and seek indemnification for any and all
Losses based upon, arising from or relating to such Third Party Claim. Seller
and Buyer shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
(subject to the provisions of Section 5.06) records relating to such Third Party
Claim and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third Party Claim.

 

 32 

 

 

(b)          Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed),
except as provided in this Section 7.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten (10) days after
its receipt of such notice, the Indemnified Party may continue to contest or
defend such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 7.05(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).

 

(c)          Direct Claims. Any claim by an Indemnified Party on account of a
Loss which does not result from a Third Party Claim (each, a “Direct Claim”)
shall be asserted by the Indemnified Party giving the Indemnifying Party prompt
written notice thereof. The failure to give such prompt written notice shall
not, however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Direct Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have thirty (30) days after its
receipt of such notice to respond in writing to such Direct Claim. During such
thirty (30)-day period, the Indemnified Party shall allow the Indemnifying Party
and its professional advisors to investigate the matter or circumstance alleged
to give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
(including access to the Target Group’s premises and personnel and the right to
examine and copy any accounts, documents or records) as the Indemnifying Party
or any of its professional advisors may reasonably request. If the Indemnifying
Party does not so respond within such thirty (30)-day period, the Indemnifying
Party shall be deemed to have rejected such claim, in which case the Indemnified
Party shall be free to pursue such remedies as may be available to the
Indemnified Party on the terms and subject to the provisions of this Agreement.

 

 33 

 

 

(d)          Tax Claims. Notwithstanding any other provision of this Agreement,
the control of any claim, assertion, event or proceeding in respect of Taxes of
any Target (including any such claim in respect of a breach of the
representations and warranties in Section 3.16 hereof or any breach or violation
of or failure to fully perform any covenant, agreement, undertaking or
obligation in Article VI) shall be governed exclusively by Section 6.03.

 

Section 7.06        Tax Treatment of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
Parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.

 

Section 7.07        Buyer Setoff Right. Subject to the other terms and
conditions of this Article VII, if Seller is determined, pursuant to a final,
non-appealable order of a court of competent jurisdiction, to be liable to Buyer
under Section 7.02, then Buyer shall have the right to withhold and set off the
amount of Losses to which Buyer is entitled under Section 7.02 in accordance
with such final, non-appealable order against any amount otherwise due and
payable under this Agreement or applicable Law directly by Buyer or any Target
to Seller or any Affiliate of Seller that is an Affiliate of Seller at the time
of the effectuation of such withholding or set off.

 

Section 7.08        Exclusive Remedies. Subject to Section 8.11, the Parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud or criminal conduct on the
part of a Party hereto in connection with the transactions contemplated by this
Agreement) for any breach of any representation, warranty, covenant, agreement
or obligation set forth herein or otherwise relating to the subject matter of
this Agreement, shall be pursuant to the indemnification provisions set forth in
this Article VII. In furtherance of the foregoing, each Party hereby waives, to
the fullest extent permitted under Law, any and all rights, claims and causes of
action for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement it may have against the other Party and its Affiliates and each of
their respective Representatives arising under or based upon any Law, except
pursuant to the indemnification provisions set forth in this Article VII.
Nothing in this Section 7.08 shall limit any Person’s right to seek and obtain
any equitable relief to which any Person shall be entitled pursuant to
Section 5.02 or Section 8.11 or to seek any remedy on account of fraud or
criminal conduct by any Party hereto.

 

Article VIII

 

MISCELLANEOUS

 

Section 8.01        Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such costs
and expenses, whether or not the Closing shall have occurred.

 

 34 

 

 

Section 8.02         Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a .PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient; or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 8.02):

 

If to Seller:

Palm Coast Data Holdco, Inc.

c/o AMREP Corporation

620 West Germantown Pike, Suite 175

Plymouth Meeting, PA 19462

  E-mail: cvitale@amrepcorp.com   Attention: President     with a required copy
to
(which shall not constitute
notice):

AMREP Corporation

620 West Germantown Pike, Suite 175

Plymouth Meeting, PA 19462

  E-mail: jmcmonagle@amrepcorp.com   Attention: Chief Financial Officer      
with a required copy to
(which shall not constitute
notice):

Duane Morris LLP

222 Delaware Avenue, Suite 1600

Wilmington, Delaware 19801-1659

  Facsimile: (302) 397-2455   E-mail: CMWinter@duanemorris.com   Attention:
Christopher M. Winter     If to Buyer:

Studio Membership Services, LLC

347 West 36th Street, Unit 1300

New York, New York 10018

  E-mail: liam@studio.vc   Attention: Liam Lynch     with a required copy to
(which shall not constitute
notice):

Husch Blackwell LLP

555 East Wells Street, Suite 1900

Milwaukee, Wisconsin 53202-3819

  Facsimile: (414) 223-5000   E-mail: philip.koutnik@huschblackwell.com  
Attention: Phil Koutnik

 

 35 

 

 

Section 8.03        Interpretation. For purposes of this Agreement: (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

Section 8.04        Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 8.05        Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 5.02, upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

Section 8.06        Entire Agreement. This Agreement and the Transaction
Documents constitute the sole and entire agreement of the Parties with respect
to the subject matter contained herein and therein, and supersede all prior and
contemporaneous representations, warranties, understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement, the
Transaction Documents, the Exhibits and Disclosure Schedules hereto (other than
an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

 

Section 8.07         Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the Parties and their respective
successors and permitted assigns. Neither Party may assign its rights or
obligations hereunder without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed. No assignment shall
relieve the assigning Party of any of its obligations hereunder.

 

Section 8.08        No Third Party Beneficiaries. Except as provided in
Section 5.05, Section 5.08 and Article VII, this Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

Section 8.09        Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
Party. No waiver by any Party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the Party so waiving. No
waiver by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

 36 

 

 

Section 8.10        Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)          This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction).

 

(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE
CITY OF NEW YORK IN THE BOROUGH OF MANHATTAN, AND EACH PARTY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTION
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 8.10(c).

 

 37 

 

 

Section 8.11        Specific Performance. The Parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 8.12        Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission (to which a signed PDF copy is attached) shall be deemed to have
the same legal effect as delivery of an original signed copy of this Agreement.
Either Party may copy this completed Agreement for electronic storage in a
non-editable format, at which time the paper form of this Agreement may be
destroyed. Each Party agrees that following the electronic storage of this
Agreement, any hardcopy printout of that electronically stored information will
constitute an original of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 38 

 

 

IN WITNESS WHEREOF, the Parties have caused this Membership Interest Purchase
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

 

  SELLER:       Palm Coast Data Holdco, Inc.       By: /s/ Christopher V. Vitale
  Name: Christopher V. Vitale   Title:   President and Chief Executive Officer  
    BUYER:       Studio Membership Services, LLC           By: /s/ Liam Lynch  
Name: Liam Lynch   Title:   Manager

 



 

  

DISCLOSURE SCHEDULES

 

TO

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

by and between

 

PALM COAST DATA HOLDCO, INC.

 

and

 

STUDIO MEMBERSHIP SERVICES, LLC

 

dated as of

 

April 26, 2019

 

These Disclosure Schedules (these “Disclosure Schedules”) are being delivered
pursuant to the Membership Interest Purchase Agreement (the “Purchase
Agreement”), dated as of the date hereof, by and between Palm Coast Data Holdco,
Inc., a Delaware corporation (“Seller”), and Studio Membership Services, LLC, a
Delaware limited liability company (“Buyer”). Capitalized terms used but not
defined herein shall have the same meanings ascribed to such terms in the
Purchase Agreement.

 

These Disclosure Schedules are arranged in sections corresponding to the
numbered and lettered sections and subsections contained in the Purchase
Agreement. Any information disclosed in these Disclosure Schedules under any
section number shall be deemed to be disclosed and incorporated in the
Disclosure Schedules under any other section to the extent the relevance of such
information to such other section would be reasonably apparent to a reader of
such information.

 

Disclosure of any information or document herein is not a statement or admission
that it is material or required to be disclosed herein. The descriptive headings
in these Disclosure Schedules are inserted for convenience of reference only and
are not intended to be part of, or to affect the meaning, construction or
interpretation of, these Disclosure Schedules or the Purchase Agreement.

 

No disclosure in these Disclosure Schedules relating to any possible breach or
violation of any agreement, Law or regulation shall be construed as an admission
or indication that any such breach or violation exists or has actually occurred,
and no disclosure in these Disclosure Schedules constitutes an admission of any
liability or obligation of Buyer or Seller to any third party nor an admission
against interests of Buyer or Seller to any third party.

 

1

 

 

Section 1.01

Seller’s Knowledge

 

1.Christopher V. Vitale

2.James M. McMonagle

3.Rory Burke

 

2

 

 

Section 3.05

No Conflicts

 

Customer Contracts

 

1.Fulfillment Services Agreement, dated as of February 5, 2001, by and between
The Archaeological Institute of America, Inc. and Kable Fulfillment Services,
including all amendments, schedules, and attachments thereto

 

2.Membership Fulfillment Services Agreement, dated as of November 1, 2006, by
and between Palm Coast Data, LLC and BASS, LLC, including all amendments,
schedules, and attachments thereto

 

3.Master Services Agreement, dated as of April 2014, by and between Crain
Communications, Inc. and Palm Coast Data LLC, including all amendments,
schedules, and attachments thereto

 

4.Service Agreement, entered into December 1, 1994, by and between Bauer
Publishing LP and Fulfillment Corporation of America, including all amendments,
schedules, and attachments thereto

 

5.Subscription Fulfillment Services Agreement, effective as of September 18,
2015, by and between HistoryNet, LLC and Palm Coast Data LLC, including all
amendments, schedules, and attachments thereto

 

6.Master Services Agreement, effective as of January 12, 2016, by and between
Palm Coast Data LLC and Magellan Solutions USA Inc., including all amendments,
schedules, and attachments thereto

 

7.Subscription Fulfillment Services Agreement, dated as of August 28, 2018, by
and between National Wildlife Federation and Palm Coast Data LLC, including all
amendments, schedules, and attachments thereto

 

8.Contract Number 05F9218, dated August 7, 2006, by and between the New York
City Transit Authority and Kable News Company, Inc., including all amendments,
schedules, and attachments thereto

 

9.Subscription Fulfillment Services Agreement, dated as of September 10, 2018,
by and between New York Media, LLC and Palm Coast Data LLC, including all
amendments, schedules, and attachments thereto

 

10.Fulfillment Services Agreement, effective as of April 1, 2015, by and between
Remedy Health Media LLC and Palm Coast Data LLC, including all amendments,
schedules, and attachments thereto

 

11.Subscription Fulfillment Services Agreement, dated as of May 14, 2018, by and
between Smithsonian Institution and Palm Coast Data LLC, including all
amendments, schedules, and attachments thereto; Support Agreement, dated as of
May 14, 2018, by and between AMREP Corporation and Smithsonian Institution,
including all amendments, schedules, and attachments thereto

 

3

 

 

12.Fulfillment Services Agreement, dated as of December 21, 1995, by and between
TEN: The Enthusiast Network (as successor to or assignee of Cowles Magazines,
Inc.) and Palm Coast Data, Inc., including all amendments, schedules, and
attachments thereto; Circulation Subscription Fulfillment Services Agreement,
dated as of April 4, 2002, by and between PCD Acquisition L.L.C. and TEN: The
Enthusiast Network (as successor to or assignee of Primedia Magazines Inc.),
including all amendments, schedules, and attachments thereto

 

13.Fulfillment Services Agreement, dated January 13, 1997, between Palm Coast
Data, Inc. and The National Rifle Association of America, Inc., including all
amendments, schedules, and attachments thereto; Agreement, dated December 31,
1998, between National Rifle Association of America and Palm Coast Data, Inc.,
including all amendments, schedules, and attachments thereto; Membership
Fulfillment Services Agreement, dated August 1, 2011, by and between The
National Rifle Association of America and Palm Coast Data LLC, including all
amendments, schedules, and attachments thereto

 

14.Broker Agreement, dated as of December 4, 2018, between Palm Coast Data LLC
and NPS Media Group

 

15.Circulation Subscription Fulfillment Services Agreement, dated as of
September 1, 1999, between Palm Coast Data Inc. and Active Interest Media (as
successor to or assignee of Sabot Publishing), including all amendments,
schedules, and attachments thereto

 

Supplier Contracts

 

1.Purchase Agreement for Equipment and Software License and related agreements,
between Advantage Computing Systems, Inc. and Palm Coast Data, Inc., including
all amendments, schedules, and attachments thereto; Software Installation
Services Addendum to Purchase Agreement and related agreements, by and between
Advantage Computing Systems, Inc. and Palm Coast Data Inc., including all
amendments, schedules, and attachments thereto    

2.Master Agreement and related agreements, between Palm Coast Data LLC and AT&T,
including all amendments, schedules, and attachments thereto; AT&T IP Flexible
Reach Pricing Schedule, by and between Palm Coast Data LLC and AT&T, including
all amendments, schedules, and attachments thereto; AT&T Managed Internet
Service Pricing Schedule, by and between Palm Coast Data LLC and AT&T, including
all amendments, schedules, and attachments thereto

 

3.Service Agreement Order Specification Form and Service Agreement Supplement
and related agreements, by and between Kable Fulfillment Services and Avaya,
including all amendments, schedules, and attachments thereto

 

4.Master Agreement and related agreements, by and between Océ North America,
Inc. and Palm Coast Data LLC, including all amendments, schedules, and
attachments thereto

 

4

 

 

5.Qwest Total Advantage Agreement and related agreements, by and between Palm
Coast Data, LLC and Qwest Communications Company, LLC, including all amendments,
schedules, and attachments thereto

 

6.Master Software License and Services Agreement and related agreements, by and
between CA, Inc. and Palm Coast Data LLC, including all amendments, schedules,
and attachments thereto; Program Product License Agreements and related
agreements, between Palm Coast Data Limited and Goal Systems International Inc.,
including all amendments, schedules, and attachments thereto

 

7.Term Lease Supplements and related agreements, by and between IBM Credit LLC
and Palm Coast Data LLC, including all amendments, schedules, and attachments
thereto

 

8.Agreement for Distribution Services and related agreements, by and between
Palm Coast Data LLC and National Parcel Logistics, Inc., including all
amendments, schedules, and attachments thereto

 

9.Oracle License and Services Agreements and related agreements, by and between
Palm Coast Data LLC and Oracle Corporation, including all amendments, schedules,
and attachments thereto

 

10.SunGard Planning Solutions Master Software License Agreement and related
agreements, by and between Palm Coast Data, LLC and SunGard Planning Solutions,
including all amendments, schedules, and attachments thereto

 

11.Agreements, dated August 7, 2014 and February 5, 2015, between Palm Coast
Data and RR Donnelley International Services, including all amendments,
schedules, and attachments thereto

 

12.Contracts related to each Benefit Plan, including all amendments, schedules,
and attachments thereto

 

13.Client Services Agreement, dated February 1, 2016, by and among Paycor, Inc.
and Palm Coast Data, LLC, including all amendments, schedules, and attachments
thereto

 

14.Terms and Conditions, dated August 10, 2017, between SMS Systems Maintenance
Services, Inc. and Palm Coast Data, including all amendments, schedules, and
attachments thereto; Statement of Work SOW19-0085-CD36940, dated March 8, 2019,
between Curvature, Inc. and Palm Coast Data, LLC, including all amendments,
schedules, and attachments thereto

 

5

 

 

(d)

 

Due to the Closing of the transactions contemplated by the Purchase Agreement,
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
the regulations thereunder may accord to the Pension Benefit Guaranty
Corporation (the “PBGC”) the right to require AMREP Corporation and its
affiliates to accelerate the funding of certain unfunded pension-related
obligations to the Retirement Plan for Employees of AMREP Corporation (the
defined benefit pension plan of AMREP Corporation).  Notice is to be provided to
the PBGC with respect to the transactions contemplated by the Purchase
Agreement.

 

Section 3.08(a)

Material Contracts

 

Customer Contracts

 

1.Fulfillment Services Agreement, dated January 13, 1997, between Palm Coast
Data, Inc. and The National Rifle Association of America, Inc., including all
amendments, schedules, and attachments thereto; Agreement, dated December 31,
1998, between National Rifle Association of America and Palm Coast Data, Inc.,
including all amendments, schedules, and attachments thereto; Membership
Fulfillment Services Agreement, dated August 1, 2011, by and between The
National Rifle Association of America and Palm Coast Data LLC, including all
amendments, schedules, and attachments thereto

 

2.Fulfillment Services Agreement, dated as of December 21, 1995, by and between
TEN: The Enthusiast Network (as successor to or assignee of Cowles Magazines,
Inc.) and Palm Coast Data, Inc., including all amendments, schedules, and
attachments thereto; Circulation Subscription Fulfillment Services Agreement,
dated as of April 4, 2002, by and between PCD Acquisition L.L.C. and TEN: The
Enthusiast Network (as successor to or assignee of Primedia Magazines Inc.),
including all amendments, schedules, and attachments thereto

 

3.Vendor Agreement, dated March 19, 2019, by and between Palm Coast Data LLC and
F+W Media, Inc., including all amendments, schedules, and attachments thereto;
Circulation Subscription Fulfillment Services Agreement, dated as of September
2, 2003, by and between Palm Coast data, LLC and F&W Publications, Inc.,
including all amendments, schedules, and attachments thereto

 

4.Membership Fulfillment Services Agreement, dated as of September 1, 2009, by
and between Palm Coast Data, LLC and Sierra Club, including all amendments,
schedules, and attachments thereto

 

5.Circulation Subscription Fulfillment Services Agreement, dated as of September
1, 1999, between Palm Coast Data Inc. and Active Interest Media (as successor to
or assignee of Sabot Publishing), including all amendments, schedules, and
attachments thereto

 

6

 

 

6.Subscription Fulfillment Services Agreement, dated as of May 14, 2018, by and
between Smithsonian Institution and Palm Coast Data LLC, including all
amendments, schedules, and attachments thereto; Support Agreement, dated as of
May 14, 2018, by and between AMREP Corporation and Smithsonian Institution,
including all amendments, schedules, and attachments thereto

 

7.Neodata Circulation Fulfillment Service Agreement, dated May 13, 1983, between
A.C. Nielsen Company and Boardroom Reports, Inc., including all amendments,
schedules, and attachments thereto

 

8.Fulfillment Services Agreement, effective as of April 1, 2015, by and between
Remedy Health Media LLC and Palm Coast Data LLC, including all amendments,
schedules, and attachments thereto

 

9.Contract Number 05F9218, dated August 7, 2006, by and between the New York
City Transit Authority and Kable News Company, Inc., including all amendments,
schedules, and attachments thereto

 

10.Master Services Agreement, dated as of April 2014, by and between Crain
Communications, Inc. and Palm Coast Data LLC, including all amendments,
schedules, and attachments thereto

 

11.Fulfillment Services Agreement, entered into as of October 14, 2003, by and
between Yankee Publishing, Incorporated and Kable Fulfillment Services,
including all amendments, schedules, and attachments thereto

 

12.Membership Fulfillment Services Agreement, dated as of November 1, 2006, by
and between Palm Coast Data, LLC and BASS, LLC, including all amendments,
schedules, and attachments thereto

 

13.Subscription Fulfillment Services Agreement, dated as of February 13, 2013,
by and between Palm Coast Data LLC and Morris Communications Company, LLC,
including all amendments, schedules, and attachments thereto

 

14.Circulation Subscription Fulfillment Services Agreement, dated as of November
11, 2009, by and between Palm Coast Data, LLC and Upper Room Ministries,
including all amendments, schedules, and attachments thereto

 

15.Broker Agreement, dated as of December 4, 2018, between Palm Coast Data LLC
and NPS Media Group, including all amendments, schedules, and attachments
thereto

 

16.Service Agreement, entered into December 1, 1994, by and between Bauer
Publishing LP and Fulfillment Corporation of America, including all amendments,
schedules, and attachments thereto

 

17.Subscription Fulfillment Services Agreement, dated as of August 28, 2018, by
and between National Wildlife Federation and Palm Coast Data LLC, including all
amendments, schedules, and attachments thereto

 

18.Circulation Subscription Fulfillment Services Agreement, dated March 1, 2010,
by and between Palm Coast Data LLC and Premiere Radio Networks, Inc., including
all amendments, schedules, and attachments thereto

 

7

 

 

19.Fulfillment Services Agreement, dated as of February 5, 2001, by and between
The Archaeological Institute of America, Inc. and Kable Fulfillment Services,
including all amendments, schedules, and attachments thereto

 

20.General Services Agreement, dated as of November 17, 2006, by and between
Good Sam Enterprises, LLC (formerly known as Affinity Group, Inc.) and Kable
Fulfillment Services, Inc., including all amendments, schedules, and attachments
thereto

 

21.Master Services Agreement, effective as of January 12, 2016, by and between
Palm Coast Data LLC and Magellan Solutions USA Inc., including all amendments,
schedules, and attachments thereto

 

22.Subscription Fulfillment Services Agreement, effective as of September 18,
2015, by and between HistoryNet, LLC and Palm Coast Data LLC, including all
amendments, schedules, and attachments thereto

 

23.Subscription Fulfillment Services Agreement, dated as of September 10, 2018,
by and between New York Media, LLC and Palm Coast Data LLC, including all
amendments, schedules, and attachments thereto

 

24.Circulation Subscription Fulfillment Services Agreement, dated as of
September 1, 2008, between Palm Coast Data LLC and Metrocorp, including all
amendments, schedules, and attachments thereto

 

25.Subscription Fulfillment Services Agreement, effective as of January 1, 2015,
by and between Saturday Evening Post Society and Palm Coast Data LLC, including
all amendments, schedules, and attachments thereto

 

Supplier Contracts

 

1.Contracts related to each Benefit Plan, including all amendments, schedules,
and attachments thereto

 

2.Transportation Services Agreement and related agreements, by and between Rapid
Armored Corporation and Kable News Company, Inc., including all amendments,
schedules, and attachments thereto

 

3.Agreement for Distribution Services and related agreements, by and between
Palm Coast Data LLC and National Parcel Logistics, Inc., including all
amendments, schedules, and attachments thereto

 

4.Oracle License and Services Agreements and related agreements, by and between
Palm Coast Data LLC and Oracle Corporation, including all amendments, schedules,
and attachments thereto

 

5.Postage Meter Rental Agreement, dated March 13, 2018, between Palm Coast Data
and Neopost USA, Inc., including all amendments, schedules, and attachments
thereto

 

6.Qwest Total Advantage Agreement and related agreements, by and between Palm
Coast Data, LLC and Qwest Communications Company, LLC, including all amendments,
schedules, and attachments thereto

 

8

 

 

7.SunGard Planning Solutions Master Software License Agreement and related
agreements, by and between Palm Coast Data, LLC and SunGard Planning Solutions,
including all amendments, schedules, and attachments thereto

 

8.Master Software License and Services Agreement and related agreements, by and
between CA, Inc. and Palm Coast Data LLC, including all amendments, schedules,
and attachments thereto; Program Product License Agreements, dated December 31,
1985, between Palm Coast Data Limited and Goal Systems International Inc.,
including all amendments, schedules, and attachments thereto

 

9.Term Lease Supplements and related agreements, by and between IBM Credit LLC
and Palm Coast Data LLC, including all amendments, schedules, and attachments
thereto

 

10.Agreements, dated August 7, 2014 and February 5, 2015, between Palm Coast
Data and RR Donnelley International Services, including all amendments,
schedules, and attachments thereto

 

11.Purchase Agreement for Equipment and Software License and related agreements,
between Advantage Computing Systems, Inc. and Palm Coast Data, Inc., including
all amendments, schedules, and attachments thereto; Software Installation
Services Addendum to Purchase Agreement and related agreements, by and between
Advantage Computing Systems, Inc. and Palm Coast Data Inc., including all
amendments, schedules, and attachments thereto

 

12.Master Agreement and related agreements, between Palm Coast Data LLC and
AT&T, including all amendments, schedules, and attachments thereto; AT&T IP
Flexible Reach Pricing Schedule and related agreements, by and between Palm
Coast Data LLC and AT&T, including all amendments, schedules, and attachments
thereto; AT&T Managed Internet Service Pricing Schedule and related agreements,
by and between Palm Coast Data LLC and AT&T, including all amendments,
schedules, and attachments thereto

 

13.Service Agreement Order Specification Form and Service Agreement Supplement
and related agreements, by and between Kable Fulfillment Services and Avaya,
including all amendments, schedules, and attachments thereto

 

14.Client Services Agreement, dated February 1, 2016, by and among Paycor, Inc.
and Palm Coast Data, LLC, including all amendments, schedules, and attachments
thereto

 

15.Carrier Agreement, dated May 24, 2016, between United Parcel Service Inc. and
Palm Coast Data LLC, including all amendments, schedules, and attachments
thereto

 

16.System and Program Purchase Agreement, dated March 30, 2011, by and between
Creditron Corporation and Palm Coast Data LLC, including all amendments,
schedules, and attachments thereto

 

17.Terms and Conditions, dated August 10, 2017, between SMS Systems Maintenance
Services, Inc. and Palm Coast Data, including all amendments, schedules, and
attachments thereto; Statement of Work SOW19-0085-CD36940, dated March 8, 2019,
between Curvature, Inc. and Palm Coast Data, LLC, including all amendments,
schedules, and attachments thereto

 



9

 

 

18.Master Service Agreement and related agreements, by and between Datavail
Corporation and Palm Coast Data LLC, including all amendments, schedules, and
attachments thereto

 

To Seller’s Knowledge, the following suppliers do not have ongoing executory
contracts: United Envelope LLC, Double Envelope Co., Florida Power and Light,
Mar Graphics, MCS Services, Forest Envelope Company, American Diversity
BusSolution, Martin and Associates, Stamps Now, Essentra Packaging, Curvature,
Inc., Three Z Printing Company, Kenmore Envelope Company, Inc., Cenveo, GH
Printing.

 

10

 

 

Section 3.14

Employee Benefit Matters

 

(a)

 

1.Health Welfare Benefits: Palm Coast Data Choice HSA Plan; Palm Coast Data
Choice Plus Plan

 

2.Lincoln Financial Group – Group Insurance Policy Providing Life Insurance,
Accidental Death and Dismemberment Insurance (both voluntary and regular)

 

3.Lincoln Financial Group – Group Long-Term Disability Insurance Policy

 

4.AMREP Corporation Employees’ Short Term Disability Plan Class 1 – All Full
Time Employees

 

5.Fidelity Security Life Insurance Company – Vision Care Benefits

 

6.Palm Coast Data, LLC Members Elec Dental Low Plan (Group Voluntary Dental
Preferred Provider Organization (PPO) Insurance)

 

7.Palm Coast Data, LLC Members Elec Dental High Plan (Group Voluntary Dental
Preferred Provider Organization (PPO) Insurance)

 

8.AMREP Corporation and its Subsidiaries, Code of Business Conduct and Ethics
and Employee Handbook, dated as of January 1, 2019

 

9.AMREP Corporation Severance Plan, effective March 6, 2014, as amended.

 

10.Palm Coast Data LLC Savings and Salary Deferral Plan (formerly known as the
AMREP Corporation Savings and Salary Deferral Plan)

 

11.Retirement Plan for Employees of AMREP Corporation, as amended

 

12.Change in Control Agreement, dated March 5, 2014, between Palm Coast Data LLC
and Rory Burke.

 

13.Commission Agreement, dated August 1, 2018, between Palm Coast Data LLC and
Doug Kline.

 

14.Commission Agreement, dated August 1, 2018, between Palm Coast Data LLC and
Gary Blumenfeld.

 

15.Commission Agreement, dated August 1, 2018, between Palm Coast Data LLC and
TJ Roache.

 

16.$4,000 life insurance benefit provided to certain employees in connection
with Kable Fulfillment Services acquiring Fulfillment Corporation of America
(FCA) in 1994.

 

17.Section 125 Cafeteria Plan

 

18.Flexible Spending Account and Dependent Care Assistance Plan.

 

11

 

 

(b)

 

1.Health Welfare Benefits: Palm Coast Data Choice HSA Plan; Palm Coast Data
Choice Plus Plan

 

2.Lincoln Financial Group – Group Insurance Policy Providing Life Insurance,
Accidental Death and Dismemberment Insurance (both voluntary and regular)

 

3.Lincoln Financial Group – Group Long-Term Disability Insurance Policy

 

4.AMREP Corporation Employees’ Short Term Disability Plan Class 1 – All Full
Time Employees

 

5.Fidelity Security Life Insurance Company – Vision Care Benefits

 

6.Palm Coast Data, LLC Members Elec Dental Low Plan (Group Voluntary Dental
Preferred Provider Organization (PPO) Insurance)

 

7.Palm Coast Data, LLC Members Elec Dental High Plan (Group Voluntary Dental
Preferred Provider Organization (PPO) Insurance)

 

8.Palm Coast Data LLC Savings and Salary Deferral Plan (formerly known as the
AMREP Corporation Savings and Salary Deferral Plan)

 

9.Change in Control Agreement, dated March 5, 2014, between Palm Coast Data LLC
and Rory Burke.

 

10.$4,000 life insurance benefit provided to certain employees in connection
with Kable Fulfillment Services acquiring Fulfillment Corporation of America
(FCA) in 1994.

 

11.Section 125 Cafeteria Plan

 

12.Flexible Spending Account and Dependent Care Assistance Plan.

 

(d)

 

$4,000 life insurance benefit provided to certain employees in connection with
Kable Fulfillment Services acquiring Fulfillment Corporation of America (FCA) in
1994.

 

(f)

 

Due to the Closing of the transactions contemplated by the Purchase Agreement,
ERISA and the regulations thereunder may accord to the PBGC the right to require
AMREP Corporation and its affiliates to accelerate the funding of certain
unfunded pension-related obligations to the Retirement Plan for Employees of
AMREP Corporation (the defined benefit pension plan of AMREP Corporation). 

 

12

 

 

Section 5.01

Resignations

 

Company   Managers   Officers Palm Coast Data LLC  

Christopher V. Vitale

James M. McMonagle

 

Christopher V. Vitale

James M. McMonagle

FulCircle Media, LLC  

Christopher V. Vitale

James M. McMonagle

 

Christopher V. Vitale

James M. McMonagle

Media Data Resources, LLC  

Christopher V. Vitale

James M. McMonagle

 

Christopher V. Vitale

James M. McMonagle

 

13

 

 

Section 5.05(a)

Director and Officer Indemnification and Insurance

 

14

 

 

Section 5.05(d)

Continuing Insurance Policies

 

Upon the payment of any required premiums by Buyer or the Target Group, the
following policies are expected to be available to the Target Group: Employment
Practices Liability; Professional Technology E&O for Media, Cyber Security,
Privacy; Fiduciary Liability; Crime; General Liability; Property and Casualty;
Business Auto; Umbrella Policy; and Workers’ Compensation.

 

15

 